Exhibit 10.2

THE SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE ‘‘SECURITIES ACT’’), AND, ACCORDINGLY, THIS NOTE AND ANY
AMERICAN DEPOSITARY SHARES ISSUABLE UPON EXCHANGE OF THIS NOTE (AND ANY
BENEFICIAL INTEREST HEREIN OR THEREIN) MAY NOT BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

  (1) REPRESENTS THAT AT THE TIME THE ACQUIRER WAS OFFERED THIS NOTE, IT WAS,
AND AT THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)
OF THE SECURITIES ACT. SUCH ACQUIRER IS NOT, OR TO THE EXTENT IT HAS THEM, ANY
OF ITS SHAREHOLDERS, MEMBERS, MANAGERS, GENERAL PARTNERS, DIRECTORS, OR
EXECUTIVE OFFICERS ARE NOT, SUBJECT TO ANY DISQUALIFICATION EVENT SET FORTH IN
RULE 506(D) UNDER THE SECURITIES ACT;

 

  (2) CONFIRMS THAT IT HAS EXERCISED REASONABLE CARE TO DETERMINE WHETHER IT OR
ANY OF THE AFOREMENTIONED PERSONS ARE SUBJECT TO A DISQUALIFICATION EVENT AND
THAT IT SHALL NOTIFY THE COMPANY IMMEDIATELY IN WRITING OF THE OCCURRENCE OF ANY
DISQUALIFICATION EVENT THAT HAS NOT PREVIOUSLY BEEN DISCLOSED TO THE COMPANY;
AND

 

  (3) AGREES FOR THE BENEFIT OF THE ISSUER THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
RESALE RESTRICTION TERMINATION DATE (AS DEFINED BELOW), EXCEPT:

 

  (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF;

 

  (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR

 

  (C) UNDER ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (INCLUDING, IF AVAILABLE, THE EXEMPTIONS PROVIDED BY
REGULATION S AND RULE 144 UNDER THE SECURITIES ACT).

THE ‘‘RESALE RESTRICTION TERMINATION DATE’’ MEANS THE DATE THAT IS THE LATER OF:
(X) NOVEMBER 24, 2016; AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW. PRIOR TO ANY TRANSFER PURSUANT TO THE FOREGOING CLAUSE (3)(C),
THE ISSUER RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS THE ISSUER MAY REASONABLY REQUIRE AND MAY
RELY UPON TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.



--------------------------------------------------------------------------------

November 2015 3.50% Exchangeable Senior Notes due 2032

 

No.         U.S. $                    

Amarin Corporation plc, a public limited company incorporated under the laws of
England and Wales (herein called the “Issuer”, which term includes any successor
corporation thereto), for value received hereby promises to pay to             
                                      , or registered assigns, the principal sum
of                                                                              
                                                                             
                                       (U.S. $                    ) on
January 15, 2032. The principal amount of this Note and any interest thereon, as
provided on the reverse hereof, shall be payable at the office of the Paying
Agent and at any other office or agency maintained by the Issuer for such
purpose.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder the
right to exchange this Note into ADSs of the Issuer and to the ability and
obligation of the Issuer to purchase this Note upon certain events, in each
case, on the terms and subject to the limitations referred to on the reverse
hereof. Such further provisions shall for all purposes have the same effect as
though fully set forth at this place.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed.

SIGNED by John F. Thero, Director,

Chief Executive Officer and President,

for and on behalf of AMARIN CORPORATION PLC

 

 

(Witness’ Signature)

 

 

(Witness’ Address)

 

(Witness’ Occupation)

Dated:

 

3



--------------------------------------------------------------------------------

AMARIN CORPORATION PLC

November 2015 3.50% Exchangeable Senior Notes due 2032

This Note is one of a duly authorized issue of Notes of the Issuer, designated
as its November 2015 3.50% Exchangeable Senior Notes due 2032 (collectively, the
“Notes”).

 

1 Interest.

 

  1.1 This Note will bear interest at a rate of 3.50% per year. Interest on this
Note will accrue from, and including, November 24, 2015, or from the most recent
date to which interest has been paid or duly provided for. Interest will be
payable semiannually in arrears on each Interest Payment Date, beginning
January 15, 2016.

 

  1.2 Interest will be paid to the Person in whose name this Note is registered
at the Close of Business on the January 1 or July 1 (whether or not such date is
a Business Day), as the case may be, immediately preceding the relevant Interest
Payment Date. Interest on this Note will be computed on the basis of a 360-day
year composed of twelve 30-day months.

 

  1.3 Interest will cease to accrue on this Note in the circumstances provided
herein.

 

2 Title and Terms; Payment.

 

  2.1 The Notes shall be known and designated as the “November 2015 3.50%
Exchangeable Senior Notes due 2032” of the Issuer. The principal amount shall be
payable on the Maturity Date.

 

  2.2 Notes are exchangeable for a like aggregate principal amount of Notes of a
different authorized denomination, as requested by the Holder surrendering the
same.

 

  2.3 The Notes constitutes a general unsecured and unsubordinated obligation of
the Issuer.

 

  2.4 The principal amount of Notes shall be payable at the office of the Paying
Agent and at any other office or agency maintained by the Issuer for such
purpose. Interest on the Notes will be payable (i) to Holders holding Notes
having an aggregate principal amount of $1,000,000 or less of Notes, by check
mailed to such Holders at the address set forth in the Register and (ii) to
Holders holding Notes having an aggregate principal amount of more than
$1,000,000 of Notes, either by check mailed to such Holders or, upon written
application by a Holder to the Registrar not later than the relevant Regular
Record Date for such interest payment, by wire transfer in immediately available
funds to such Holder’s account within the United States, which application shall
remain in effect until the Holder notifies the Registrar to the contrary in
writing.

 

  2.5 If any Interest Payment Date, the Maturity Date, any Fundamental Change
Repurchase Date, Repurchase Date or Redemption Date falls on a day that is not a
Business Day, the required payment will be made on the next succeeding Business
Day and no interest on such payment will accrue in respect of the delay.

 

3 Registration of Transfer and Exchange.

 

  3.1 The Issuer shall keep or cause to be kept a register (the register
maintained in such office and in any other office or agency designated pursuant
to Section 4.2 being herein sometimes collectively referred to as the
“Register”) in which, subject to such reasonable regulations as it may
prescribe, the Issuer shall provide for the registration of Notes and of
transfers of Notes. The Issuer is hereby initially appointed “Registrar” (the
“Registrar”) for the purpose of registering Notes and transfers of Notes as
herein provided.

 

4



--------------------------------------------------------------------------------

  3.2 A Holder may transfer a Note by: (A) surrendering such Note for
registration of transfer to the Registrar, together with any endorsements or
instruments of transfer required by the Issuer or the Registrar; (B) if such
Note is a Restricted Note, delivering any documentation that the Issuer or the
Registrar may reasonably require to ensure that such transfer complies with
Section 6 and any applicable securities laws; and (C) satisfying all other
requirements for such transfer set forth in this Section 3 and Section 6. Upon
the satisfaction of conditions (A), (B) and (C), the Issuer will promptly
execute and deliver, in the name of the designated transferee or transferees,
one or more new Notes, of any authorized denominations, having like aggregate
principal amount and bearing any restrictive legends required by Section 6.

 

  3.3 A Holder may exchange a Note for other Notes of any authorized
denominations and aggregate principal amount equal to the aggregate principal
amount of the Notes to be exchanged by surrendering such Notes, together with
any endorsements or instruments of transfer required by the Issuer or the
Registrar, at any office or agency maintained by the Issuer for such purposes
pursuant to Section 4.2. Whenever a Holder surrenders Notes for exchange, the
Issuer will promptly execute and deliver the Notes that such Holder is entitled
to receive, bearing registration numbers not contemporaneously outstanding and
any restrictive legends that such Notes are to bear under Section 6.

 

  3.4 Prior to due presentment of this Note for registration of transfer, the
Issuer and the Registrar and any agent of the Issuer may treat the Person in
whose name this Note is registered as the owner hereof for all purposes, whether
or not this Note be overdue, and neither the Issuer nor any such agent shall be
affected by notice to the contrary.

 

4 Particular Covenants of the Issuer.

 

  4.1 Payment of Principal and Interest. The Issuer will pay or cause to be paid
the principal of, Fundamental Change Repurchase Price for, Repurchase Price for,
Redemption Price for and any Additional Amounts with respect to, or the Exchange
Obligation with respect to, and any accrued and unpaid interest (including
Additional Interest, if any) on, this Note on the dates and in the manner
required under this Note. Any principal of, Fundamental Change Repurchase Price
for, Repurchase Price for, Redemption Price for, Additional Amounts with respect
to, Exchange Obligation with respect to, or interest (including Additional
Interest, if any) on, this Note will be considered paid on the date due if the
Paying Agent, if other than the Issuer, holds, as of 10:00 a.m., New York City
time, on the due date, money deposited by the Issuer in immediately available
funds and designated for and sufficient to pay such principal, Fundamental
Change Repurchase Price, Repurchase Price, Redemption Price Additional Amount,
Exchange Obligation or interest (including Additional Interest, if any) then
due. Payments of the Fundamental Change Repurchase Price, Repurchase Price,
Redemption Price, principal or interest that are not made when due will accrue
interest per annum at the then-applicable interest rate from the requirement
payment date.

 

  4.2 Maintenance of Office or Agency.

 

  (A) The Issuer shall maintain in the U.S. at least one office or agency where
Notes may be presented for exchange (“Exchange Agent”) and at least one office
of the Paying Agent. In addition, the Issuer will maintain a Paying Agent and
Registrar in a jurisdiction that is not obligated to withhold or deduct tax
pursuant to the European Union Directive 2003/48/EC or any other directive
implementing the conclusions of the ECOFIN Council meeting of 26 and 27 November
2000 on the taxation of savings income, or any law implementing, or complying
with or introduced in order to conform to, such directive.

 

  (B) The Issuer may have one or more registrars, one or more additional paying
agents and one or more additional exchange agents. The term Paying Agent
includes any additional paying agents. The term Exchange Agent includes any
additional exchange agents. The term Registrar includes any additional
registrars. The Issuer or its Affiliate may act as Paying Agent, Registrar,
Exchange Agent or co-registrar, and the Issuer shall initially act as Registrar,
Exchange Agent and Paying Agent in connection with the Notes.

 

5



--------------------------------------------------------------------------------

  4.3 Provisions as to Paying Agent.

 

  (A) The Issuer shall, on or before each due date of the principal of or
interest on the Notes, deposit with the Paying Agent, if other than the Issuer,
a sum (in funds which are immediately available on the due date for such
payment) sufficient to pay such principal or interest; provided, however, that
if such deposit is made on the due date, such deposit shall be received by the
Paying Agent by 10:00 a.m. New York City time, on such date.

 

  (B) If the Issuer shall act as its own Paying Agent, it will, on or before
each due date of the principal of or interest on the Notes, set aside, segregate
and hold in trust for the benefit of the Holders of the Notes a sum sufficient
to pay such principal or interest so becoming due.

 

  4.4 Existence. Subject to Section 10, the Issuer will do or cause to be done
all things necessary to preserve and keep in full force and effect its existence
and rights (charter and statutory); provided, however, that the Issuer shall not
be required to preserve any such right if the Issuer shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Issuer.

 

  4.5 Resale of Certain Notes. The Issuer shall not, and shall not permit any of
the its Subsidiaries to, resell any Notes that have been reacquired by the
Issuer or any such Subsidiary.

 

  4.6 Commission Filings and Reports. The Issuer covenants that any documents or
reports that the Issuer is required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act shall be delivered by the Issuer to the
Holders within 15 calendar days after the same is filed with the Commission
pursuant to its rules and regulations (giving effect to any grace period
provided by Rule 12b-25 under the Exchange Act); provided that in each case the
delivery of materials to the Holders by electronic means or filing of documents
pursuant to the Commission’s “EDGAR” system (or any successor electronic filing
system) shall be deemed to constitute “delivery” to the Holders for purposes of
this Section 4.6.

 

  4.7 Par Value Limitation. The Issuer will not take any action that, after
giving effect to any adjustment pursuant to Section 7.5 or Section 7.6 hereof,
would result in the Exchange Price becoming less than (i) the par value of one
ADS and/or (ii) the par value of one Ordinary Share multiplied by the number of
Ordinary Shares then represented by one ADS.

 

  4.8 Stay, Extension and Usury Laws. The Issuer covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law or other law which would prohibit or forgive the Issuer
from paying all or any portion of the principal of or interest on the Notes as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Note and the Issuer
(to the extent it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law.

 

  4.9 The Issuer shall deliver to the Holders, within 15 Business Days after the
Issuer becomes aware of the occurrence of any Default or Event of Default, an
Officer’s Certificate setting forth the details of such Default or Event of
Default, its status and the action which the Issuer proposes to take with
respect thereto.

 

  4.10

Additional Amounts. All payments and deliveries made by or on behalf of the
Issuer, or any successor to the Issuer under or with respect to any Note,
including, but not limited to, payments of principal (including the Fundamental
Change Repurchase Price, Repurchase Price and Redemption Price, if applicable),
premium, if any, payments of interest, including any Additional Interest, and
deliveries of ADSs (together with payments of cash for any fractional ADS) upon
exchange, shall be

 

6



--------------------------------------------------------------------------------

  made without withholding or deduction for, or on account of, any present or
future taxes, duties, assessments or governmental charges of whatever nature
imposed or levied (including any penalties and interest related thereto)
(“Applicable Taxes”) by or within (1) the U.K. or Ireland (meaning Ireland
exclusive of Northern Ireland) (or, in each case, any political subdivision or
taxing authority thereof or therein), (2) any jurisdiction in which the Issuer
or any of its successors are, for tax purposes, incorporated, organized or
resident or doing business (or any political subdivision or taxing authority
thereof or therein) or (3) any jurisdiction through which payment is made (or
any political subdivision or taxing authority thereof or therein) (each of (1),
(2) and (3), as applicable, a “Relevant Taxing Jurisdiction”), unless such
withholding or deduction is required by law. In the event that any such
withholding or deduction is so required, the Issuer shall pay to the Holder of
each Note such additional amounts (the “Additional Amounts”) as may be necessary
to ensure that the net amount received by the beneficial owner after such
withholding or deduction (and after deducting any Applicable Taxes on the
Additional Amounts) will equal the amounts that would have been received by such
beneficial owner had no such withholding or deduction been required; provided,
that no additional amounts will be payable:

 

  (A) for or on account of:

 

  (i) any Applicable Taxes that would not have been imposed but for:

 

  (a) other than in respect of Irish dividend withholding tax, the existence of
any present or former connection between the relevant Holder or beneficial owner
of such Note and the Relevant Taxing Jurisdiction, other than merely acquiring
or holding such Note or the receipt of payments or the exercise or enforcement
of rights thereunder, including, without limitation, such Holder or beneficial
owner being or having been a national, domiciliary or resident of such Relevant
Taxing Jurisdiction or treated as a resident thereof or being or having been
physically present or engaged in a trade or business therein or having or having
had a permanent establishment therein;

 

  (b) the presentation of such Note (in cases in which presentation is required)
more than 30 days after the later of the date on which the payment of the
principal of (including the Fundamental Change Repurchase Price, Repurchase
Price and Redemption Price, if applicable), premium, if any, and interest on,
such Note became due and payable pursuant to the terms thereof or was made or
duly provided for (except to the extent that the Holder or beneficial owner
would have been entitled to Additional Amounts had the Note been presented on
the last day of such 30 day period); or

 

  (c) other than in respect of Irish dividend withholding tax, the failure of
the Holder or beneficial owner to comply with a timely and reasonable written
request from the Issuer or any successor to the Issuer, addressed to the Holder
or beneficial owner, as the case may be, in each case, to the extent such Holder
or beneficial owner is legally entitled to, to provide certification,
information, documents or other evidence concerning such Holder’s or beneficial
owner’s nationality, residence, identity or connection with the Relevant Taxing
Jurisdiction, or to make any declaration or satisfy any other reporting
requirement relating to such matters, if and to the extent that due and timely
compliance with such request is required by statute, regulation or
administrative practice of the Relevant Taxing Jurisdiction to reduce or
eliminate any withholding or deduction as to which Additional Amounts would have
otherwise been payable to such Holder or beneficial owner;

 

  (ii) any estate, inheritance, gift, sale, personal property or similar
Applicable Taxes;

 

  (iii) any Applicable Taxes that are payable otherwise than by withholding or
deduction from payments under or with respect to the Notes; or

 

  (iv) any combination of Applicable Taxes referred to in the preceding clauses
(i), (ii) or (iii),

 

7



--------------------------------------------------------------------------------

  (B) with respect to any payment of the principal of (including the Fundamental
Change Repurchase Price, Repurchase Price and Redemption Price, if applicable),
premium, if any, and interest on, such Note to a Holder, if the Holder is a
fiduciary, partnership or person other than the sole beneficial owner of that
payment to the extent that such payment would be required to be included in the
income under the laws of the Relevant Taxing Jurisdiction, for tax purposes, of
a beneficiary or settlor with respect to the fiduciary, a member of that
partnership or a beneficial owner who would not have been entitled to such
Additional Amounts had that beneficiary, settlor, partner or beneficial owner
been the Holder thereof.

In addition to the foregoing, the Issuer shall also pay and indemnify the Holder
for any present or future stamp, issue, registration, value added, court or
documentary taxes, or any other excise or property taxes, charges or similar
levies or taxes (including penalties, interest and any other reasonable expenses
related thereto) which are levied by any Relevant Taxing Jurisdiction on the
execution, delivery, registration or enforcement of any of the Notes or any
other document or instrument referred to therein or the receipt of payments with
respect thereto.

In the event that the Issuer becomes after the Issue Date obligated to pay
Additional Amounts with respect to any payment under or with respect to the
Notes, the Issuer shall deliver to the Paying Agent, if other than the Issuer,
on a date that is at least 30 days prior to the date of that payment (unless the
obligation to pay Additional Amounts arises after the 30th day prior to that
payment date, in which case the Issuer shall notify the Holders promptly
thereafter) an Officer’s Certificate stating the fact that Additional Amounts
will be payable and the amount estimated to be so payable. The Officer’s
Certificate must also set forth any other information reasonably necessary to
enable the Paying Agent or the Exchange Agent, as the case may be, to pay
Additional Amounts to Holders on the relevant payment date. The Paying Agent
shall be entitled to rely solely on such Officer’s Certificate as conclusive
proof that such payments are necessary.

The Issuer shall make all withholdings and deductions required by law and shall
remit the full amount deducted or withheld to the Relevant Taxing Authority in
accordance with applicable law. Upon written request, the Issuer shall provide
to the Holders an official receipt or, if official receipts are not obtainable,
other documentation reasonably satisfactory to the Holders evidencing the
payment of any Applicable Taxes so deducted or withheld. The Issuer will attach
to each certified copy or other document a certificate stating the amount of
such Applicable Taxes paid per $1,000 principal amount of the Notes then
outstanding.

Any reference in this Note in any context to the delivery of ADSs (together with
payments of cash for fractional ADSs) upon exchange of the Notes or the payment
of principal of (including Fundamental Change Repurchase Price, Repurchase Price
and Redemption Price, if applicable), and any premium or interest, including any
Additional Interest, on, this Note or any other amount payable with respect to
this Note, shall be deemed to include payment of Additional Amounts provided for
in this Note to the extent that, in such context, Additional Amounts are, were
or would be payable in respect thereof.

The above obligations in this Section 4.10 will survive any transfer by a Holder
of its Notes and will apply mutatis mutandis to any successor to the Issuer.

 

  4.11

Listing of the Notes. The Issuer will use its commercially reasonable efforts to
procure the listing of the Notes on the Global Exchange Market operated under
the supervision of the Irish Stock Exchange (or on another recognized stock
exchange for the purposes of Section 64 of the Taxes Consolidation Act 1997 of
Ireland and within the meaning of Section 1005 ITA 2007 of the United Kingdom)
prior to the first Interest Payment Date. Additionally, the Issuer will use its
commercially reasonable efforts to maintain the listing of the Notes on the
Global Exchange Market operated under the supervision of the Irish Stock
Exchange; provided, that if at any time the Issuer determines that it will not
maintain such a listing, it will use its commercially reasonable efforts to
maintain a listing of the Notes on another recognized stock exchange for the
purposes of Section 64 of the Taxes

 

8



--------------------------------------------------------------------------------

  Consolidation Act 1997 of Ireland and within the meaning of Section 1005 ITA
2007 of the United Kingdom. Notwithstanding the foregoing, in the event that no
withholding or deduction for or on account of Applicable Taxes by a Relevant
Taxing Jurisdiction is reasonably expected to be required on payments and/or
deliveries on the Notes if the Notes are not so listed on any such recognized
stock exchange, the Issuer will be under no obligation to so list (or maintain
the listing of) them on any such recognized stock exchange.

 

5 Redemption at the Option of the Issuer.

 

  5.1 Redemption.

 

  (A) Redemption for Tax Reasons. The Issuer may, at its option, offer to redeem
the Notes, in whole but not in part (except in respect of certain Excluded
Holders), at a price (the “Tax Redemption Price”) payable in cash and equal to
100% of the principal amount of the Notes plus accrued and unpaid interest,
including Additional Interest, if any, to, but excluding, the Tax Redemption
Date, and including, for the avoidance of doubt, any Additional Amounts with
respect to such Tax Redemption Price, if the Issuer has, or on the next Interest
Payment Date would, become obligated to pay to the Holders Additional Amounts
(that are more than a de minimis amount) as a result of any change or amendment
occurring on or after the Issue Date in the laws or any rules or regulations of
a Relevant Taxing Jurisdiction or any change or amendment on or after the Issue
Date in an interpretation, administration or application of such laws, rules or
regulations by any legislative body, court, governmental agency, taxing
authority or regulatory or administrative authority of such Relevant Taxing
Jurisdiction (including the enactment of any legislation and the formal
announcement or publication of any judicial decision or regulatory or
administrative interpretation or determination but excluding the publication of
guidance by the Irish Revenue Commissioners relating to their interpretation of
Section 110 of the Irish Taxes Consolidation Act 1997 which was under discussion
at December 31, 2011) (a “Change in Tax Law” and such redemption, a “Tax
Redemption”); provided, that the Issuer may only elect a Tax Redemption if
(x) the Issuer cannot avoid these obligations by taking commercially reasonable
measures available to it and (y) the Issuer delivers to the Holders an opinion
of outside legal counsel of recognized standing in the Relevant Taxing
Jurisdiction and an Officer’s Certificate attesting to such Change in Tax Law
and obligation to pay Additional Amounts; provided further, that if the
Redemption Date occurs after a Regular Record Date and on or prior to the
corresponding Interest Payment Date, the interest, including Additional
Interest, if any, payable in respect of such Interest Payment Date shall be
payable to the Holders of record at the Close of Business on the corresponding
Regular Record Date, and the Redemption Price payable to the Holder whose Note
is redeemed will be equal to 100% of the principal amount of such Note,
including, for the avoidance of doubt, any Additional Amounts with respect to
such Redemption Price.

 

  (B) Optional Redemption. The Notes may be redeemed in whole or in part at the
option of the Issuer on or after January 19, 2018 (such redemption, an “Optional
Redemption”) at a price (the “Optional Redemption Price”) payable in cash and
equal to 100% of the principal amount of the Notes plus accrued and unpaid
interest, including Additional Interest, if any, to, but excluding, the Optional
Redemption Date, or, in the case of a Default by the Issuer in the payment of
the Optional Redemption Price, the day on which such Default is no longer
continuing; provided, however, that if the Notes are redeemed on a date that is
after a Regular Record Date and prior to the corresponding Interest Payment
Date, the accrued interest payable in respect of such Interest Payment Date
shall not be payable to Holders of the Notes to whom the principal amount of the
Notes being redeemed pursuant to the Optional Redemption is paid, and shall
instead pay the full amount of the relevant interest payment on such Interest
Payment Date to the Holder of record on the relevant Regular Record Date for the
corresponding Interest Payment Date. For the avoidance of doubt, the Issuer may
not redeem any Notes in an Optional Redemption unless all accrued and unpaid
interest thereon has been or is simultaneously paid (or will be paid at the next
Interest Payment Date in accordance with the immediately preceding sentence) for
all semi-annual interest periods or portions thereof terminating prior to the
Redemption Date.

 

9



--------------------------------------------------------------------------------

  (C) No Notes may be redeemed in a Tax Redemption or an Optional Redemption if
the principal amount of the Notes has been accelerated, and such acceleration
has not been rescinded, on or prior to the Redemption Date (except in the case
of an acceleration resulting from a Default by the Issuer in the payment of the
Redemption Price with respect to such date).

 

  (D) Notwithstanding anything to the contrary herein, the Issuer may not redeem
the Notes in the case that Additional Amounts are, or as a result of a Change in
Tax Law would be, payable in respect of United Kingdom or Irish withholding tax
if no Additional Amounts would be payable if the Notes were listed on a
recognized stock exchange for the United Kingdom or Irish tax purposes, as
appropriate, on the next Interest Payment Date.

 

  5.2 Notice of Tax Redemption and Notice of Optional Redemption. At least 30
calendar days but not more than 60 calendar prior to a Redemption Date in
connection with a Tax Redemption or an Optional Redemption, the Issuer shall
provide a notice of redemption to each Holder of Notes to be redeemed (a “Notice
of Tax Redemption” or a “Notice of Optional Redemption,” as applicable).

 

  (B) The Notice of Tax Redemption and the Notice of Optional Redemption shall
specify the Notes to be redeemed and shall state:

 

  (i) the Redemption Date;

 

  (ii) the Redemption Price;

 

  (iii) the applicable Exchange Rate and applicable Exchange Price;

 

  (iv) the name and address of the Paying Agent and the Exchange Agent;

 

  (v) that Notes offered to be redeemed may be exchanged at any time before the
Close of Business on the Business Day immediately preceding the Redemption Date
or, if the Issuer fails to pay the Redemption Price, such later date on which
the Issuer pays the Redemption Price;

 

  (vi) that Holders who want to exchange Notes must satisfy the requirements set
forth therein;

 

  (vii) in the case of a Tax Redemption, that Holders have the right to elect
not to have their Notes redeemed by delivery to the Paying Agent of a Notice of
Tax Redemption Election;

 

  (viii) in the case of a Tax Redemption, that Holders who wish to elect not to
have their Notes redeemed or to withdraw such an election must satisfy the
requirements set forth therein;

 

  (ix)

in the case of a Tax Redemption, that, at and after the Redemption Date, Holders
who elect not to have their Notes redeemed will not receive any Additional
Amounts on any payments with respect to such Notes solely as a result of the
Change in Tax Law that resulted in the obligation to pay such Additional Amounts
(whether upon exchange, required repurchase in connection with a Fundamental
Change or Optional Put, maturity or otherwise, and whether in cash, Ordinary
Shares, Reference Property or otherwise) after the Redemption Date (or, if the
Issuer fails to pay the Redemption Price, such later date on which the Issuer
pays the Redemption Price), and all future

 

10



--------------------------------------------------------------------------------

  payments with respect to such Notes will be subject to the deduction or
withholding of such Relevant Taxing Jurisdiction taxes required by law to be
deducted or withheld as a result of such Change in Tax Law; provided, that
notwithstanding the foregoing, if a Holder electing not to have its Notes
redeemed exchanges its Notes in connection with such Tax Redemption, the Issuer
shall be obligated to pay such Additional Amounts, if any, with respect to such
exchange;

 

  (x) that Notes offered to be redeemed must be surrendered to the Paying Agent
for cancellation to collect the Redemption Price;

 

  (xi) that, unless the Issuer defaults in making payment of such Redemption
Price, interest will cease to accrue with respect to redeemed Notes on and after
the Redemption Date;

 

  (xii) in the case of a Tax Redemption, if Holders would be entitled to
Additional Shares upon exchange in connection with such Tax Redemption, that
Holders would be so entitled and a description of the method for determining the
amount by which the Exchange Rate has been, or would be, so increased (along
with a description of how such increase is calculated and the time period during
which Notes must be surrendered in order to be entitled to such increase);

 

  (xiii) if fewer than all the outstanding Notes are to be redeemed pursuant to
an Optional Redemption, the certificate numbers and principal amounts of the
particular Notes to be redeemed.

 

  (C) Simultaneously with providing such Notice of Tax Redemption or Notice of
Optional Redemption, as applicable, the Issuer shall publish a notice containing
this information in a newspaper of general circulation in the City of New York
or publish the information on the Issuer’s website or through such other public
medium as the Issuer may use at that time. If Holders would be entitled to
Additional Shares upon exchange in connection with such Tax Redemption, each
such press release shall also state the fact that Holders would be so entitled
to Additional Shares and a description of the method for determining the
applicable Redemption Reference Price and Redemption Reference Date.

 

  5.3 Holder’s Right to Elect.

 

  (A) Upon receiving a Notice of Tax Redemption, each Holder shall have the
right to elect to not have its Notes redeemed, in which case the Issuer will not
be obligated to pay any Additional Amounts on any payment with respect to such
Notes solely as a result of the Change in Law that resulted in the obligation to
pay such Additional Amounts (whether upon exchange, required repurchase in
connection with a Fundamental Change or Optional Put, maturity or otherwise, and
whether in cash, ADSs, Ordinary Shares, Reference Property or otherwise) after
the Redemption Date (or, if the Issuer fails to pay the Redemption Price on the
Redemption Date, such later date on which the Issuer pays the Redemption Price),
and all future payments with respect to such Notes will be subject to the
deduction or withholding of such Relevant Taxing Jurisdiction taxes required by
law to be deducted or withheld as a result of such Change in Tax Law; provided,
that notwithstanding the foregoing, if a Holder electing not to have its Notes
redeemed exchanges its Notes in connection with such Tax Redemption as set forth
under Section 7.8, the Issuer shall be obligated to pay Additional Amounts, if
any, with respect to such exchange.

 

  (B)

Upon receiving a Notice of Tax Redemption, each Holder who does not wish to have
the Issuer redeem its Notes pursuant to this Section 5 (any such Holder, an
“Excluded Holder”) must deliver to the Paying Agent a written notice of election
(the “Notice of Tax Redemption Election”) substantially in the form of Exhibit D
hereto, or any other form of written notice substantially similar to the Notice
of Tax Redemption Election, in each case, duly completed and signed, so as to be
received by the Paying Agent no later than the Close of Business on the

 

11



--------------------------------------------------------------------------------

  second Business Day immediately preceding the Redemption Date; provided, that
a Holder that complies with the requirements for exchange set forth under
Section 7.2 will be deemed to have delivered a Notice of Tax Redemption
Election. A Holder may withdraw any Notice of Tax Redemption Election (other
than such a deemed Notice of Tax Redemption Election) by delivering to the
Paying Agent a written notice of withdrawal prior to the Close of Business on
the Business Day immediately preceding the Redemption Date (or, if the Issuer
fails to pay the Redemption Price on the Redemption Date, such later date on
which the Issuer pays the Redemption Price). If no such election is made or
deemed to have been made, the Holder will have its Notes redeemed without any
further action.

 

  5.4 Effect of Notice of Tax Redemption and Notice of Optional Redemption. Once
a Notice of Tax Redemption or a Notice of Optional Redemption is given, Notes
offered to be redeemed become due and payable on the Redemption Date and at the
Redemption Price stated in such notice, except for Notes which are exchanged in
accordance with the terms of this Note and except for Notes subject to
Section 5.3. Upon surrender to the Paying Agent, such redeemed Notes shall be
paid at the Redemption Price stated in the Notice of Tax Redemption or Notice of
Optional Redemption. Failure to give the Notice of Tax Redemption or Notice of
Optional Redemption or any defect in such notice to any Holder shall not affect
the validity of such notice to any other Holder.

 

  5.5 Deposit of Redemption Price. Prior to 10:00 a.m. New York City time on a
Redemption Date, the Issuer shall deposit with the Paying Agent (or if the
Issuer is the Paying Agent, shall segregate and hold in trust) money sufficient
to pay the Redemption Price of all Notes to be redeemed on that date other than
Notes or portions of Notes to be redeemed which on or prior thereto have been
exchanged. The Paying Agent shall as promptly as practicable return to the
Issuer any money not required for that purpose because of exchange of Notes
pursuant to Section 7. If such money is then held by the Issuer in trust and is
not required for such purpose it shall be discharged from such trust.

If the Paying Agent holds money sufficient to pay the Redemption Price with
respect to any Notes (i) for which a Notice of Tax Redemption has been given and
with respect to which a Notice of Tax Redemption Election has not been made or
deemed to have been made or (ii) for which a Notice of Optional Redemption has
been given, then, immediately on and after the Redemption Date, interest on such
Notes shall cease to accrue whether or not the Notes are delivered to the Paying
Agent, and all other rights of the Holders of such Notes shall terminate, other
than the right to receive the Redemption Price of such Note, including
Additional Amounts, if any, with respect thereto. Nothing herein shall preclude
the withholding of any taxes required by law to be withheld or deducted.

 

  5.6 Notes Redeemed in Part. If the Issuer elects to redeem fewer than all of
the outstanding Notes, the Issuer will select the Notes to be redeemed by lot,
or on a pro rata basis. Upon surrender of a Note that is redeemed in part
pursuant to an Optional Redemption, the Issuer shall execute and deliver to the
Holder a new Note in an authorized denomination equal in principal amount to the
unredeemed portion of the Note surrendered. The Issuer shall not be required to
(i) issue, register the transfer of or exchange any Notes during a period
beginning at the Open of Business 15 days before the provision of a notice of
redemption for redemption of Notes and ending at the Close of Business on the
earliest date on which the relevant Notice of Optional Redemption is deemed to
have been given to all Holders of Notes to be redeemed or (ii) register the
transfer of or exchange any Notes so selected for redemption, in whole or in
part, except the unredeemed portion of any Notes being redeemed in part.

If the Issuer selects a portion of a Holder’s Notes for Optional Redemption and
the Holder exchanges a portion of such Holder’s Notes, the exchanged portion of
such Holder’s Notes shall be deemed to be from the portion selected for
redemption, except to the extent of the excess, if any, of such exchanged
portion over such portion selected for redemption.

 

12



--------------------------------------------------------------------------------

6 Transfer Restrictions.

 

  6.1 Restricted Notes.

 

  (A) Every Note (and all securities issued in exchange therefor or substitution
thereof, except any ADSs issued upon exchange thereof) that bears, or that is
required under this Section 6 to bear, the restrictive legend currently included
on the face of this Note (the “Restricted Notes Legend”) will be deemed to be a
“Restricted Note.” Each Restricted Note will be subject to the restrictions on
transfer set forth in this Note (including in the Restricted Notes Legend)
unless such restrictions on transfer are eliminated or otherwise waived by
written consent of the Issuer, and each Holder of a Restricted Note, by such
Holder’s acceptance of such Restricted Note, will be deemed to be bound by the
restrictions on transfer applicable to such Restricted Note.

 

  (i) Until the Resale Restriction Termination Date, any Restricted Note (or any
security issued in exchange therefor or substitution thereof, except any ADSs
issued upon the exchange thereof, to which the provisions of Section 6.2 below
shall apply) issued by the Issuer, if any, will bear the Restricted Notes Legend
unless:

 

  (a) such Note, since last held by the Issuer or an affiliate of the Issuer
(within the meaning of Rule 144), if ever, was transferred (1) to a Person other
than (x) the Issuer or (y) an affiliate of the Issuer (within the meaning of
Rule 144) or a Person that was an affiliate of the Issuer within the 90 days
immediately preceding such transfer and (2) pursuant to a registration statement
that was effective under the Securities Act at the time of such transfer; or

 

  (b) such Note was transferred (1) to a Person other than (x) the Issuer or
(y) an affiliate of the Issuer (within the meaning of Rule 144) or a Person that
was an affiliate of the Issuer within the 90 days immediately preceding such
transfer and (2) pursuant to the exemption from registration provided by Rule
144 or any similar provision then in force under the Securities Act.

 

  (ii) In addition, until the Resale Restriction Termination Date, no transfer
of any Restricted Note will be registered by the Registrar prior to the Resale
Restriction Termination Date unless the transferring Holder delivers the form of
assignment set forth on the Restricted Note, with the appropriate box checked,
to the Registrar.

 

  6.2 Restricted Stock.

 

  (A) Every ADS that bears, or that is required under this Section 6 to bear,
the Restricted Stock Legend will be deemed to be “Restricted Stock.” Each share
of Restricted Stock will be subject to the restrictions on transfer set forth in
this Note (including in the Restricted Stock Legend) unless such restrictions on
transfer are eliminated or otherwise waived by written consent of the Issuer,
and each Holder of Restricted Stock, by such Holder’s acceptance of Restricted
Stock, will be deemed to be bound by the restrictions on transfer applicable to
such Restricted Stock.

 

  (B) Until the Resale Restriction Termination Date, any ADSs issued upon the
exchange of a Restricted Note will be issued in book-entry form and will bear
the Restricted Stock Legend.

 

  (C) On and after the Resale Restriction Termination Date, ADSs issued upon the
exchange of a Restricted Note, if any, will be issued in book-entry form and
will bear the Restricted Stock Legend at any time the Issuer reasonably
determinates that, to comply with law, such ADSs must bear the Restricted Stock
Legend.

 

  6.3 As used in this Section 6, the term “transfer” means any sale, pledge,
transfer, loan, hypothecation or other disposition whatsoever of any Restricted
Note, any interest therein or any Restricted Stock.

 

13



--------------------------------------------------------------------------------

  6.4 Expiration of Restrictions. Any Note (or any security issued in exchange
or substitution therefor) that does not constitute a Restricted Note may be
exchanged for a new Note or Notes of like tenor and aggregate principal amount
that do not bear the Restricted Notes Legend required by Section 6. To exercise
such right of exchange, the Holder of such Note must surrender such Note in
accordance with the provisions of Section 3.2 and deliver any additional
documentation reasonably required by the Issuer or the Registrar in connection
with such exchange.

 

7 Exchange.

 

  7.1 Right to Exchange. Subject to and upon compliance with the provisions of
this Note, a Holder will have the right, at such Holder’s option, to exchange
its Note, or any portion, into a number of ADSs determined in accordance with
Section 7.3 hereof based on an initial exchange rate of 384.6154 ADSs (subject
to adjustment provided in this Section 7, the “Exchange Rate”) per $1,000
principal amount of Notes at any time prior to the close of business on the
second Business Day immediately preceding the Maturity Date.

 

  7.2 Exchange Procedures.

 

  (A) General. To exercise its exchange privilege with respect to a Note
(including any exchange pursuant to Section 7.9) and in the case of an exchange
pursuant to Section 7.9, subject to 7.9(F)), the Holder of such Note must:

 

  (i) pay any funds required under Section 7.2(D) hereof;

 

  (ii) pay any taxes or duties required under the proviso of Section 7.2(E)
hereof; and

 

  (iii) (a) complete and manually sign the exchange notice on the back of the
Note (the “Exchange Notice”), or a facsimile of the Exchange Notice; (b) deliver
the Exchange Notice (or facsimile thereof), which is irrevocable, and the Note
to the Exchange Agent; and, (c) if required, furnish appropriate endorsements
and transfer documents.

In addition, if a Holder has already delivered a Fundamental Change Repurchase
Notice or an Optional Put Notice with respect to a Note in accordance with
Section 8.3 hereof, except to the extent that a portion of such Note is not
subject to a Fundamental Change Repurchase Notice or Optional Put Notice, the
Holder may not surrender that Note for exchange until the Holder has withdrawn
the Fundamental Change Repurchase Notice or Optional Put Notice in accordance
with Section 8.5 of this Note.

The first Business Day on which a Holder complies with the relevant procedures
for exchange set forth in clauses (i) through (iii) above and any other
procedures required to effect an exchange under this Note or, as applicable, the
Optional Exchange Date, shall be the “Exchange Date” with respect to such Note,
and any exchange of a Note will be deemed to occur at the Close of Business on
the Exchange Date applicable to such Note. If, at any time, the last date on
which any Note may be exchanged is not a Business Day, such Note may be
exchanged on the immediately following Business Day.

 

  (B) Holder of Record. If a Holder surrenders the entire principal amount of a
Note for exchange, as of the Close of Business on the applicable Exchange Date,
such Person will no longer be the Holder of such Note. Except as provided under
Section 7.6(F) hereof, the Person in whose name such ADSs will be registered
will become the holder of record of such ADSs at the Close of Business on the
Exchange Date.

 

  (C) Exchanges in Part. If a Holder surrenders only a portion of the principal
amount of a Note for exchange, promptly after the applicable Exchange Date, the
Issuer will execute and deliver to such Holder, one or more new Notes, each in
an authorized denomination and having an aggregate principal amount equal to the
unexchanged portion of the Note exchanged in part.

 

14



--------------------------------------------------------------------------------

  (D) Reimbursement of Interest upon Exchange. If a Holder surrenders a Note for
exchange during the period from the Close of Business on a Regular Record Date
to the Open of Business on the corresponding Interest Payment Date, such Holder
must accompany such Note with an amount of cash equal to the amount of interest
that will be payable on such Note on the corresponding Interest Payment Date;
provided, however, that a Holder need not make such payment (A) if the Exchange
Date follows the Regular Record Date immediately preceding the Maturity Date;
(B) if the Issuer has specified a Redemption Date, Fundamental Change Repurchase
Date, Repurchase Date or Optional Exchange Date that is after a Regular Record
Date and on or prior to the Business Day immediately following the corresponding
Interest Payment Date; or (C) to the extent of any overdue interest, if any
overdue interest exists at the time of exchange with respect to such Note.

 

  (E) Taxes Due upon Exchange. If a Holder exchanges a Note (or Notes are
exchanged pursuant to Section 7.9), the Issuer will pay any documentary, stamp
or similar issue or transfer tax (“Transfer Taxes”) due on the issue of any ADSs
upon the exchange (including any Transfer Taxes due on the issue or transfer of
any Ordinary Shares represented by such ADSs), unless the tax is due because the
Holder requests that any ADSs be issued in a name other than the Holder’s name,
in which case the Holder will pay that tax.

 

  (F) Notice of Tax Redemption. If the Issuer has designated a Tax Redemption
Date pursuant to Section 5.1(A), a Holder that complies with the requirements
for exchange described in this Section 7.2 will be deemed to have delivered a
notice of its election not to have its Notes so redeemed pursuant to a Tax
Redemption.

 

  (G) Notwithstanding anything to the contrary in this Note, but subject to
Section 7.9(F), (i) any Note that is subject to an Issuer’s Exchange Option
pursuant to Section 7.9 for which a Holder has delivered an Exchange Notice
pursuant to Section 7.2(A) on or after the date an Optional Exchange Notice has
been sent will be exchanged pursuant to Section 7.9 and will not be voluntarily
exchanged pursuant to Section 7.1 and (ii) any Note for which a Holder has
delivered an Exchange Notice pursuant to Section 7.2(a) prior to the date of
sending of an Optional Exchange Notice will not be exchanged pursuant to 7.9 and
will be voluntarily exchanged pursuant to Section 7.1.

 

  7.3 Settlement Upon Exchange.

 

  (A) Except to the extent otherwise provided in Sections 7.5(H), 7.6(H) and 7.7
hereof, if a Holder exchanges a Note (or in the event that the Issuer exercises
an Issuer’s Exchange Option), a cash amount, calculated in accordance with
Section 7.3(A)(i) below, (the “Liquidated Sum”), shall be payable by the Issuer
to the Holder, and the Issuer will satisfy its obligation in respect of the
Liquidated Sum by delivering ADSs, together with cash in lieu of any fractional
ADS (the obligation to effect such delivery and payment, the “Exchange
Obligation”) as follows:

 

  (i) the Issuer will deliver to the Holder of such Note a number of ADSs equal
to the product of (A)(x) the aggregate principal amount of such Note that is
being exchanged, divided by (y) $1,000 and (B) the Exchange Rate in effect on
the applicable Exchange Date; provided, however, that the Issuer will pay an
amount of cash in lieu of any fractional ADS determined in accordance with
Section 7.3(A)(ii) hereof. The Issuer will deliver such ADSs, and pay any amount
of cash in lieu of any fractional ADS, on the third Business Day immediately
following the applicable Exchange Date.

 

  (ii) Fractional ADS. If the Issuer’s Exchange Obligation with respect to a
Note includes a fractional ADS, in lieu of delivering such fractional ADS, the
Issuer will pay the exchanging Holder an amount of cash equal to the product of
(x) such fraction of an ADS and (y) the Daily VWAP on the applicable Exchange
Date (or, if such Exchange Date is not a VWAP Trading Day, the immediately
preceding VWAP Trading Day).

 

15



--------------------------------------------------------------------------------

  (iii) Exchange of Multiple Notes by a Single Holder. If more than one Note of
a Holder is exchanged on a single Exchange Date, the Issuer will calculate its
Exchange Obligation with respect to such Notes as if such Holder had surrendered
for exchange one Note having an aggregate principal amount equal to the sum of
the principal amounts of each of the Notes surrendered for exchange by such
Holder on such Exchange Date.

 

  (iv) Settlement of Accrued Interest and Deemed Payment of Principal.
Notwithstanding anything to the contrary in this Note, if a Holder exchanges a
Note, the Issuer will not adjust the Exchange Rate to account for any accrued
and unpaid interest on such Note and the Issuer’s delivery of the number of ADSs
due as part of the Issuer’s Exchange Obligation with respect to such Note (and
any payment of cash in lieu of fractional ADSs) will be deemed to satisfy and
discharge in full the Issuer’s obligation to pay the principal of the Note and
accrued and unpaid interest, if any, on, such Note to, but excluding, the
Exchange Date; provided, however, that if a Holder exchanges a Note after the
Close of Business on a Regular Record Date but prior to the Open of Business on
the corresponding Interest Payment Date, the Issuer will still be obligated to
pay the interest due on such Interest Payment Date to the Holder of such Note at
the Close of Business on such Regular Record Date notwithstanding the exchange.

As a result, except as otherwise provided in the proviso to the immediately
preceding sentence, any accrued and unpaid interest with respect to an exchanged
Note will be deemed to be paid in full rather than cancelled, extinguished or
forfeited.

 

  (B) Certain provisions relating to English law.

In respect of any ADSs which the Issuer proposes to deliver pursuant to
Section 7.3(A), the parties agree that

(i) the primary obligation of the Issuer is to pay to the Holder the Liquidated
Sum;

(ii) the Issuer shall allot and issue to the Depositary such number of Ordinary
Shares as is required to underlie the ADSs to be delivered pursuant to
Section 7.3(A) and shall procure the issue of such ADSs; and

(iii) the Ordinary Shares allotted and issued in accordance with
Section 7.3(B)(ii) shall, for the purposes of section 583 of the UK Companies
Act 2006, be allotted and issued in consideration for the release of the
liability of the Issuer arising pursuant to this Note for the Liquidated Sum.

 

  7.4 Certain Provisions Related to ADSs Issued Hereunder.

(b) To the extent necessary to satisfy its obligations under this Note, at all
times during the term of this Note, the Issuer will use its best endeavours to
maintain authority under sections 551 and 570 of the UK Companies Act to allot
and issue, free from pre-emption rights or other third party rights, a number of
Ordinary Shares equal to the product of (i) the maximum number of ADSs
potentially required to satisfy exchange of the Notes from time to time as Notes
are presented for exchange and (ii) the number of Ordinary Shares represented by
one ADS at such time.

(c) Any Ordinary Shares represented by ADSs delivered hereunder (whether upon
exchange or otherwise) and any such ADSs, in each case, will be newly issued
securities or treasury securities, duly and validly authorized and issued, fully
paid, nonassessable, free from preemptive rights and free of any lien or adverse
claim (except to the extent of any lien or adverse claim created by the action
or inaction of the Holder or other Person to whom such ADSs will be delivered)
and will rank pari passu with and be identical to the Ordinary Shares or ADSs
(as the case may be) then in issue.

 

16



--------------------------------------------------------------------------------

(d) In addition, the Issuer covenants that, if any Ordinary Shares represented
by ADSs to be provided hereunder (whether upon exchange or otherwise) or any
such ADSs, in either case, require registration with or approval of any
governmental authority under any federal or state law before such Ordinary
Shares or such ADSs may be validly issued, the Issuer will, to the extent then
permitted by the rules and interpretations of the Commission, secure such
registration or approval, as the case may be; provided that, the Issuer shall
not be obligated to register the offer and sale of such Ordinary Shares or such
ADSs under the Securities Act.

(e) The Issuer will cause any ADSs issuable hereunder (whether upon exchange or
otherwise) to be listed on whatever stock exchange(s) the ADSs are listed, if
permitted and required by the rules of such stock exchange(s), on the date the
exchanging Holder becomes a record holder of such ADSs.

(f) The Issuer shall, and shall procure that the ADS Depositary shall, at all
times maintain, for the benefit of the Holders, a number of ADSs available for
distribution under a registration statement on Form F-6 equal to at least the
maximum number of ADSs potentially required to satisfy exchange of the Notes
from time to time as Notes are presented for exchange.

 

  7.5 Adjustment of Exchange Rate.

If the number of Ordinary Shares represented by the ADSs is changed for any
reason other than one or more of the events described in this Section 7.5, the
Issuer shall make an appropriate adjustment to the Exchange Rate such that the
number of Ordinary Shares represented by the ADSs upon which exchange of the
Notes is based remains the same. Such adjustment will be calculated to the
nearest 1/10,000th of an ADS.

Notwithstanding the adjustment provisions described in this Section 7.5, if the
Issuer distributes to holders of the Ordinary Shares any cash, rights, options,
warrants, shares of Capital Stock or similar equity interest, evidences of
indebtedness or other assets or property of the Issuer (but excluding Expiring
Rights) and a corresponding distribution is not made to holders of the ADSs,
but, instead, the ADSs shall represent, in addition to the Ordinary Shares, such
cash, rights, options, warrants, shares of Capital Stock or similar equity
interest, evidences of indebtedness or other assets or property of the Issuer,
then an adjustment to the Exchange Rate described in this Section 7.5 in respect
of such distribution shall not be made until and unless a corresponding
distribution (if any) is made to holders of the ADSs, and such adjustment to the
Exchange Rate shall be based on the distribution made to the holders of the ADSs
and not on the distribution made to the holders of the Ordinary Shares.

However, in the event that the Issuer issues or distributes to all holders of
the Ordinary Shares any Expiring Rights, notwithstanding the immediately
preceding sentence, the Issuer shall adjust the Exchange Rate pursuant to
Section 7.5(b) (in the case of Expiring Rights entitling holders of the Ordinary
Shares for a period of not more than 45 calendar days after the date of such
issuance to subscribe for or purchase Ordinary Shares or ADSs) or Section 7.5(c)
(in the case of all other Expiring Rights). “Expiring Rights” means any rights,
options or warrants to purchase Ordinary Shares or ADSs that expire on or prior
to the Maturity Date.

For the avoidance of doubt, if any event described in this Section 7.5 results
in a change to the number of Ordinary Shares represented by the ADSs, then such
a change shall be deemed to satisfy the Issuer’s obligation to effect the
relevant adjustment to the Exchange Rate on account of such an event to the
extent to which such change reflects what a corresponding change to the Exchange
Rate would have been on account of such an event.

The Issuer will adjust the Exchange Rate from time to time as described in this
Section 7. 5, except that the Issuer will not make an adjustment to the Exchange
Rate for any transaction described in this Section 7.5 (other than in the case
of a share split or share combination) if each Holder has the right to
participate, in such transaction at the same time and upon the same terms as
holders of the ADSs and solely as a result of holding the Notes, without having
to exchange its Notes and as if it held a number of ADSs equal to the applicable
Exchange Rate, multiplied by the principal amount (expressed in thousands) of
Notes held by such Holder.

 

17



--------------------------------------------------------------------------------

  (A) Stock Dividends and Share Splits. If the Issuer exclusively issues
Ordinary Shares as a dividend or distribution on all or substantially all
Ordinary Shares, or if the Issuer effects an Ordinary Share split or Ordinary
Share combination, the Exchange Rate will be adjusted based on the following
formula:

 

ER1 = ER0 x    OS1       OS0   

where:

 

ER0    =    the Exchange Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date of such dividend or distribution, or
immediately prior to the Open of Business on the effective date of such Ordinary
Share split or Ordinary Share combination, as applicable; ER1    =    the
Exchange Rate in effect immediately after the Open of Business on such
Ex-Dividend Date or effective date; OS0    =    the number Ordinary Shares
outstanding immediately prior to the Open of Business on such Ex-Dividend Date
or such effective date; and OS1    =    the number of Ordinary Shares
outstanding immediately after giving effect to such dividend, distribution,
Ordinary Share split or Ordinary Share combination.

Any adjustment made under this Section 7.5(A) shall become effective immediately
after the Open of Business on the Ex-Dividend Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such Ordinary Share split or Ordinary Share combination. If any dividend or
distribution of the type described in this Section 7.5(A) is declared but not so
paid or made, the Exchange Rate shall be immediately readjusted, effective as of
the date the Issuer’s Board of Directors determines not to pay such dividend or
distribution, to the Exchange Rate that would then be in effect if such dividend
or distribution had not been declared or announced.

 

  (B) Rights, Options, and Warrants. If the Issuer issues to all or
substantially all holders of Ordinary Shares or ADSs any rights, options or
warrants entitling such holders for a period of not more than 45 calendar days
after the date of such issuance to subscribe for or purchase Ordinary Shares, at
a price per share less than the average of the Last Reported Sale Prices of the
ADSs (divided by the number of Ordinary Shares represented by one ADS on each
such Trading Day), or to subscribe for or purchase ADSs, at a price per ADS less
than the average of the Last Reported Sale Prices of the ADSs, in each case,
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the date of announcement of such issuance, the
Exchange Rate will be increased based on the following formula:

 

ER1 = ER0 x    OS0 + X       OS0 + Y   

where:

 

ER0    =    the Exchange Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such issuance; ER1    =    the Exchange
Rate in effect immediately after the Open of Business on such Ex-Dividend Date;

 

18



--------------------------------------------------------------------------------

OS    =    the number of Ordinary Shares outstanding immediately prior to the
Open of Business on such Ex-Dividend Date; X    =    the total number of
Ordinary Shares issuable pursuant to such rights, options or warrants; and Y   
=    the number of Ordinary Shares equal to the aggregate price payable to
exercise such rights, options or warrants divided by the average of the Last
Reported Sale Prices of the ADSs (divided by the number of Ordinary Shares
represented by one ADS on each such Trading Day) over the 10 consecutive Trading
Day period ending on, and including, the Trading Day immediately preceding the
date of announcement of such issuance.

Any increase made under this Section 7.5(B) will be made successively whenever
any such rights, options or warrants are issued and shall become effective
immediately after the Open of Business on the Ex-Dividend Date for such
issuance. To the extent that Ordinary Shares or ADSs are not delivered after the
expiration of such rights, options or warrants, the Exchange Rate shall be
readjusted to the Exchange Rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of Ordinary Shares or ADSs actually
delivered. If such rights, options or warrants are not so issued, the Exchange
Rate shall be readjusted to be the Exchange Rate that would then be in effect if
the Ex-Dividend Date for such issuance had not occurred.

For purposes of this Section 7.5(B) and for purposes of Section 7.1(C)(i), in
determining whether any rights, options or warrants entitle holders of Ordinary
Shares or ADSs to subscribe for or purchase Ordinary Shares, at a price per
Ordinary Share less than such average of the Last Reported Sale Prices for the
ADSs (divided by the number of Ordinary Shares represented by one ADS on each
such Trading Day), or to subscribe for or purchase ADSs, at a price per ADS less
than such average of the Last Reported Sale Prices for the ADSs, in each case,
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the date of announcement for an issuance, and in
determining the aggregate offering price of such Ordinary Shares or ADSs, as the
case may be, there shall be taken into account any consideration received by the
Issuer for such rights, options or warrants and any amount payable on exercise
or exchange thereof, the value of such consideration, if other than cash, to be
determined by the Issuer’s Board of Directors.

 

  (C) Spin-Offs and Other Distributed Property.

(i) If the Issuer distributes shares of the Capital Stock of the Issuer,
evidences of its indebtedness, other assets or property of the Issuer or rights,
options or warrants to acquire the Issuer’s Capital Stock or other securities of
the Issuer (the “Distributed Property”) to all or substantially all holders of
the Ordinary Shares, excluding:

(A) dividends, distributions, rights, options or warrants as to which an
adjustment was effected pursuant to Section 7.5(A) hereof or Section 7.5(B)
hereof;

(B) dividends or distributions paid exclusively in cash as to which an
adjustment was effected pursuant to Section 7.5(D) hereof;

(C) any dividends and distributions in connection with a reclassification,
change, consolidation, merger, conveyance, transfer, sale, lease or other
disposition resulting in the change in the Exchange Consideration as described
in Section 7.7;

(D) except as otherwise described above and below under this Section 7.5, rights
issued pursuant to a stockholder rights plan adopted by the Issuer; or

 

19



--------------------------------------------------------------------------------

(E) Spin-Offs as to which the provisions of Section 7.5(C)(ii) hereof shall
apply, then the Exchange Rate will be increased based on the following formula:

 

ER1 = ER0 x      SP0       SP0 - FMV   

where:

 

ER0    =    the Exchange Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such distribution; ER1    =    the Exchange
Rate in effect immediately after the Open of Business on such Ex-Dividend Date;
SP0    =    the average of the Last Reported Sale Prices of the ADSs (divided by
the number of Ordinary Shares represented by one ADS on each such Trading Day)
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Dividend Date for such distribution; and FMV   
=    the fair market value (as determined by the Issuer’s Board of Directors) of
the Distributed Property distributed with respect to each outstanding Ordinary
Share on the Ex-Dividend Date for such distribution.

If “FMV” (as defined above) is equal to or greater than the “SP0” (as defined
above), in lieu of the foregoing increase, each Holder will receive, in respect
of each $1,000 principal amount of Notes it holds, at the same time and upon the
same terms as holders of the ADSs, the amount and kind of the Distributed
Property that such Holder would have received if such Holder had owned a number
of ADSs equal to the Exchange Rate in effect on the Ex-Dividend Date for the
distribution.

Any increase in the Exchange Rate made under this Section 7.5(C)(i) will become
effective immediately after the Open of Business on the Ex-Dividend Date for
such distribution. If such distribution is not so paid or made, the Exchange
Rate shall be readjusted to be the Exchange Rate that would then be in effect if
such dividend or distribution had not been declared.

 

  (i) With respect to an adjustment pursuant to this Section 7.5(C) where there
has been a payment of a dividend or other distribution on the Ordinary Shares of
any class or series, or similar equity interest, of or relating to a Subsidiary
or other business unit of the Issuer, and such Capital Stock or similar equity
interest is listed or quoted (or will be listed or quoted upon the consummation
of such dividend or other distribution) on a U.S. national securities exchange
or a reasonably comparable non-U.S. equivalent (a “Spin-Off”), the Exchange Rate
will be increased based on the following formula:

 

ER1 = ER0 x      FMV0 + MP0       MP0   

where:

 

ER0    =    the Exchange Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for the Spin-Off; ER1    =    the Exchange Rate
in effect immediately after the Open of Business on the Ex-Dividend Date for the
Spin-Off;

 

20



--------------------------------------------------------------------------------

FMV0    =    the average of the Last Reported Sale Prices of the Capital Stock
or similar equity interest distributed to holders of the Ordinary Shares
applicable to one Ordinary Share over the first 10 consecutive Trading Day
period after, and including, the effective date of the Spin-Off (the “Valuation
Period”); and MP0    =    the average of the Last Reported Sale Prices of the
ADSs (divided by the number of Ordinary Shares represented by one ADS on each
such Trading Day) over the Valuation Period.

For purposes of this Section 7.5(C)(ii), the Last Reported Sale Price of any
Capital Stock or similar equity interest shall be calculated in a manner
analogous to that used to calculate the Last Reported Sale Price of the ADSs in
the definition of “Last Reported Sale Price” set forth in Section 13 hereof.

For purposes of Section 7.5(A) hereof, Section 7.5(B) hereof and this
Section 7.5(C), if any dividend or distribution to which this Section 7.5(C)
applies includes one or both of:

 

  (a) a dividend or distribution of Ordinary Shares to which Section 7.5(A)
hereof also applies (the “Clause A Distribution”); or

 

  (b) a dividend or distribution of rights, options or warrants to which
Section 7.5(B) hereof also applies (the “Clause B Distribution”),

then (i) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 7.5(C) applies (the “Clause C Distribution”) and any Exchange
Rate adjustment required to be made under this Section 7.5(C) with respect to
such Clause C Distribution shall be made, (ii) the Clause B Distribution, if
any, shall be deemed to immediately follow the Clause C Distribution and any
Exchange Rate adjustment required by Section 7.5(B) hereof with respect thereto
shall then be made, except that, if determined by the Issuer, (A) the
“Ex-Dividend Date” of the Clause B Distribution and the Clause A Distribution,
if any, shall be deemed to be the Ex-Dividend Date of the Clause C Distribution
and (B) any Ordinary Shares (or any Ordinary Shares represented by ADSs)
included in the Clause A Distribution or the Clause B Distribution shall not be
deemed to be to be “outstanding immediately prior to the Open of Business on
such Ex-Dividend Date” within the meaning of Section 7.5(B) hereof, and
(iii) the Clause A Distribution, if any, shall be deemed to immediately follow
the Clause C Distribution or the Clause B Distribution, as the case may be,
except that, if determined by the Issuer, (A) the “Ex-Dividend Date” of the
Clause A Distribution and the Clause B Distribution, if any, shall be deemed to
be the Ex-Dividend Date of the Clause C Distribution, and any Ordinary Shares
included in the Clause A distribution shall not be deemed to be “outstanding
immediately prior to the Open of Business on such Ex-Dividend Date or such
effective date” within the meaning of Section 7.5(A) hereof.

 

  (D) Cash Dividends or Distributions. If any cash dividend or distribution is
made to all or substantially all holders of the Ordinary Shares, the Exchange
Rate will be adjusted based on the following formula:

 

ER1 = ER0 x      SP0       SP0 - C   

where:

 

ER0    =    the Exchange Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such dividend or distribution; ER1    =   
the Exchange Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such dividend or distribution;

 

21



--------------------------------------------------------------------------------

SP0    =    the Last Reported Sale Price of the ADSs (divided by the number of
Ordinary Shares represented by one ADS on such Trading Day) on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and C    =    the amount in cash per Ordinary Share that the Issuer distributes
to holders of the Ordinary Shares.

If “C” (as defined above) is equal to or greater than “SP0” (as defined above),
in lieu of the foregoing increase, each Holder shall receive, for each $1,000
principal amount of Notes it holds, at the same time and upon the same terms as
holders of the ADSs, the amount of cash that such Holder would have received if
such Holder had owned a number of ADSs equal to the Exchange Rate on the
Ex-Dividend Date for such cash dividend or distribution. Any such increase shall
become effective immediately after the Open of Business on the Ex-Dividend Date
for such dividend or distribution. If such dividend or distribution is not so
paid, the Exchange Rate shall be decreased to be the Exchange Rate that would
then be in effect if such dividend or distribution had not been declared.

 

  (E) Tender Offers or Exchange Offers. If the Issuer or any of its Subsidiaries
makes a payment in respect of a tender offer or exchange offer for the Ordinary
Shares or the ADSs (that is subject to the tender offer rules of the Exchange
Act that are then applicable), other than odd lot tender offers, to the extent
that the cash and value of any other consideration included in the payment per
Ordinary Share or ADS exceeds the Last Reported Sale Price of the ADSs (divided
by, in the case of Ordinary Shares, the number of Ordinary Shares represented by
one ADS on such Trading Day) on the Trading Day next succeeding the last date on
which tenders or exchanges may be made pursuant to such tender offer or exchange
offer (the “Expiration Date”), the Exchange Rate will be increased based on the
following formula:

 

ER1 = ER0 x   

AC + (SP1 x OS1)

      OS0 x SP1   

where:

 

ER0    =    the Exchange Rate in effect immediately prior to the Close of
Business on the Expiration Date; ER1    =    the Exchange Rate in effect
immediately after the Close of Business on the Expiration Date; AC    =    the
aggregate value, on the Expiration Date, of all cash and any other consideration
(as determined by the Issuer’s Board of Directors) paid or payable for Ordinary
Shares or ADSs purchased in such tender offer or exchange offer; OS0    =    the
number of Ordinary Shares outstanding immediately prior to the Close of Business
on the Expiration Date (prior to giving effect to the purchase of all Ordinary
Shares or ADSs accepted for purchase or exchange in such tender offer or
exchange offer); OS1    =    the number of Ordinary Shares outstanding
immediately after the Close of Business on the Expiration Date (after giving
effect to the purchase of all Ordinary Shares or ADSs accepted for purchase or
exchange in such tender offer or exchange offer); and SP1    =    the average of
the Last Reported Sale Prices of the ADSs (divided by the number of Ordinary
Shares represented by one ADS on each such Trading Day) over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day next succeeding
the Expiration Date (the “Averaging Period”).

 

22



--------------------------------------------------------------------------------

  (F) Special Provisions for ADS Adjustments. Without duplication of any other
adjustment pursuant to this Section 7.5, in the event of (i) any subdivision or
split of the outstanding ADSs, (ii) any distribution of additional ADSs to
holders of the ADSs, or (iii) any combination of the outstanding ADSs into a
smaller number of ADSs, the Exchange Rate shall be adjusted as of the Open of
Business on the effective date for any such subdivision or combination or as of
the Open of Business on the Ex-Dividend Date for any such distribution, as the
case may be, to be equal to the number of ADSs that a holder of a number of ADSs
equal to the Exchange Rate immediately prior to the effective date of any such
subdivision or combination or the Ex-Dividend Date for such distribution, as the
case may be, would hold immediately following such subdivision, distribution or
combination.

 

  (G) Reserved.

 

  (H) Rights Plan. To the extent that the Issuer has a rights plan applicable to
the ADSs in effect upon exchange of any Notes, on the applicable Exchange Date,
the exchanging Holder will receive, in addition to any ADSs received in
connection with the Exchange Obligation calculated on such Exchange Date, the
rights under such rights plan, unless prior to such Exchange Date the rights
have separated from the ADSs, in which case, and only in such case, the Exchange
Rate will be adjusted at the time of separation as if the Issuer distributed, to
all holders of the Ordinary Shares, the Distributed Property as described in
clause (c) of this Section 7.5, subject to readjustment in the event of the
expiration, termination or redemption of such rights.

 

  (I) Other Adjustments. Whenever a provision of this Note requires the
calculation of the Last Reported Sale Prices, the Daily VWAPs or any functions
thereof over a span of multiple days (including, without limitation, during the
10 Trading Day period used to determine the ADS Price for purposes of a
Make-Whole Fundamental Change or an Issuer’s Exchange Option), the Issuer will
make appropriate adjustments (to the extent no corresponding adjustment is
otherwise made pursuant to the provisions in Section 7.5) to each to account for
any event requiring an adjustment to the Exchange Rate where the Ex-Dividend
Date, effective date or Expiration Date of the event occurs at any time during
the period when the Last Reported Sale Prices, the Daily VWAPs or any functions
thereof are to be calculated.

 

  (J) Successive Adjustments. After an adjustment to the Exchange Rate under
this Section 7, any subsequent event requiring an adjustment under this
Section 7 will cause an adjustment to the Exchange Rate as so adjusted, without
duplication.

 

  (K) Limitations on Adjustments.

 

  (i) Except as stated in this Section 7, the Issuer will not adjust the
Exchange Rate for the issuance of Ordinary Shares or ADSs or any securities
exchangeable into or exchangeable for Ordinary Shares or ADSs or the right to
purchase Ordinary Shares or ADSs or such exchangeable or exchangeable
securities.

 

  (ii) In addition, notwithstanding anything to the contrary in this
Section 7.5, the Issuer will not be required to adjust the Exchange Rate:

 

  (a) upon the issuance of:

 

  (1) any Ordinary Shares or ADSs pursuant to any present or future plan
providing for the reinvestment of dividends or interest payable on the Issuer’s
securities and the investment of additional optional amounts in Ordinary Shares
or ADSs under any plan;

 

  (2) any Ordinary Shares or ADSs or options or rights to purchase Ordinary
Shares or ADSs pursuant to any present or future employee, director or
consultant benefit plan or program of, or assumed by, the Issuer or any of its
Subsidiaries; or

 

23



--------------------------------------------------------------------------------

  (3) any Ordinary Shares or ADSs pursuant to any option, warrant, right or
exercisable, convertible or exchangeable security not described in clause
(2) above and outstanding as of the Issue Date;

 

  (b) for a change solely in the par value of the Ordinary Shares; or

 

  (c) for accrued and unpaid interest, and Additional Interest on the Notes, if
any.

 

  (L) Notwithstanding anything to the contrary in this Section 7.5, the Issuer
shall not be required to adjust the Exchange Rate unless such adjustment would
require an increase or decrease of at least one percent; provided, however, that
any such minor adjustments that are not required to be made will be carried
forward and taken into account in any subsequent adjustment, and provided,
further, that any such adjustment of less than one percent that has not been
made shall be made (i) on the Effective Date for any Make-Whole Fundamental
Change or Issuer’s Exchange Option, and (ii) upon the Exchange Date. In
addition, the Issuer shall not account for such deferrals when determining
whether any of the conditions to exchange have been satisfied or what number of
the ADSs a Holder would have held on a given day had it exchanged the Notes.

 

  (M) For purposes of this Section 7.5, subject to Section 7.5(C) hereof, the
number of Ordinary Shares or ADSs outstanding at any time will include Ordinary
Shares or ADSs issuable in respect of scrip certificates issued in lieu of
fractions of Ordinary Shares or ADSs, but, so long as the Issuer does not pay
any dividend or make any distribution on Ordinary Shares or ADSs held in the
treasury of the Issuer, will not include Ordinary Shares or ADSs held in the
treasury of the Issuer.

 

  (N) Voluntary Adjustments.

 

  (i) Incentive Increases. To the extent permitted by applicable law and subject
to the applicable rules of The NASDAQ Global Market (or any other securities
exchange on which the Issuer’s securities are then listed), the Issuer may
increase the Exchange Rate by any amount for a period of at least 20 Business
Days if the Board of Directors determines that such increase would be in the
Issuer’s best interest.

 

  (ii) Tax-Related Increases. The Issuer may also (but is not required to)
increase the Exchange Rate if the Board of Directors determines that such
increase would avoid or diminish income tax to holders of the Ordinary Shares or
ADSs or rights to purchase the Ordinary Shares or ADS in connection with a
dividend or distribution of Ordinary Shares or ADSs (or rights to acquire
Ordinary Shares or ADSs) or similar event.

 

  (O) Notices.

 

  (i)

Notice to Holders Prior to Certain Actions and Events. The Issuer shall deliver
notices of the events specified below at the times specified below and
containing the information specified below unless, in each case, (i) pursuant to
this Note, the Issuer is already required to deliver notice of such event
containing at least the information specified below at an earlier time, or,
(ii) the Issuer, at the time it is required to deliver a notice, does not have
knowledge of all of the information required to be included in such notice, in
which case, the Issuer shall (A) deliver notice at such time containing only the
information that it has knowledge of at such time (if it has knowledge of any
such information at such time), and (B) promptly upon it obtaining knowledge of
any

 

24



--------------------------------------------------------------------------------

  such information not already included in a notice delivered by the Issuer,
deliver notice to each Holder containing such information. In each case, the
failure by the Issuer to give such notice, or any defect therein, shall not
affect the legality or validity of such event.

 

  (ii) Issuances, Distributions, and Dividends and Distributions. If the Issuer
(A) announces any issuance of any rights, options or warrants that would require
an adjustment in the Exchange Rate pursuant to Section 7.5(B) hereof;
(B) authorizes any distribution that would require an adjustment in the Exchange
Rate pursuant to Section 7.5(C) hereof (including any separation of rights from
the ADSs described in Section 7.5(H) hereof); or (C) announces any dividend or
distribution that would require an adjustment in the Exchange Rate pursuant to
Section 7.5(D) hereof, then the Issuer shall deliver to the Holders, as promptly
as possible, but in any event at least 10 calendar days prior to the applicable
Ex-Dividend Date, notice describing such issuance, distribution, dividend or
distribution, as the case may be, and stating the expected Ex-Dividend Date and
record date for such issuance, distribution, dividend or distribution, as the
case may be. In addition, the Issuer shall deliver to the Holders notice if any
of the consideration included in such issuance, distribution, dividend or
distribution, or the Ex-Dividend Date or record date of such issuance,
distribution, dividend or distribution, as the case may be, changes.

 

  (iii) Tender and Exchange Offers. If the Issuer announces any tender offer or
exchange offer that could require an adjustment in the Exchange Rate pursuant to
Section 7.5(E) hereof, the Issuer shall deliver to the Holders on the day it
announces such tender offer or exchange offer, and, if the Issuer is required to
file with the Commission a Schedule TO in connection with such tender offer or
exchange offer, an additional notice (i) when the Issuer first files such
Schedule TO, which notice shall include the address at which such Schedule TO is
available on EDGAR (or any successor thereto), and, (ii) whenever the Issuer
files an amendment to such Schedule TO, which notice shall include the address
at which such amendment is available on EDGAR (or any successor thereto).

 

  (iv) Voluntary Increases. If the Issuer increases the Exchange Rate pursuant
to Section 7.5(N), the Issuer shall deliver notice to the Holders at least 15
calendar days prior to the date on which such increase will become effective,
which notice shall state the date on which such increased will become effective
and the amount by which the Exchange Rate will be increased.

 

  (v) Dissolutions, Liquidations and Winding-Ups. If there is a voluntary or
involuntary dissolution, liquidation or winding-up of the Issuer, the Issuer
shall deliver notice to the Holders at promptly as possible, but in any event at
least 10 calendar days prior to the earlier of (i) the date on which such
dissolution, liquidation or winding-up, as the case may be, is expected to
become effective or occur, and (ii) the date or dates as of which it is expected
that holders of Ordinary Shares and/or ADSs, as the case may be, of record shall
be entitled to exchange their Ordinary Shares and/or ADSs, as the case may be,
for securities or other property deliverable upon such dissolution, liquidation
or winding-up, as the case may be, which notice shall state the expected
effective date and record date for such event, as applicable, and the amount and
kind of property that a holder of one Ordinary Share and/or one ADS, as the case
may be, is expected to be entitled, or may elect, to receive in such event. The
Issuer shall deliver an additional notice to holders, as promptly as
practicable, whenever the expected effective date or record date, as applicable,
or the amount and kind of property that a holder of one Ordinary Share and/or
one ADS, as the case may be, is expected to be entitled to receive in such
event, changes.

 

25



--------------------------------------------------------------------------------

  (vi) Notices After Certain Actions and Events. Whenever an adjustment to the
Exchange Rate becomes effective pursuant to this Section 7.5, the Issuer will
deliver notice to the Holders stating that such adjustment has become effective
and the Exchange Rate or exchange privilege as adjusted. Failure to give any
such notice, or any defect therein, shall not affect the validity of any such
adjustment

 

  (P) If the Ordinary Shares cease to be represented by American Depositary
Shares issued under a depositary receipt program sponsored by the Issuer, all
references in this Note to the ADSs shall be deemed to have been replaced by a
reference to the number of Ordinary Shares represented by the ADSs on the last
day on which the ADSs represented the Ordinary Shares (as adjusted pursuant to
this Section 7.5 for any other property represented by the ADSs) and as if the
Ordinary Shares and/or other property had been distributed to holders of the
ADSs on that day.

 

  7.6 Adjustments to Exchange Rate upon Exchange In Connection With a Make-Whole
Fundamental Change or Issuer’s Exchange Option.

 

  (A) General. If a Make-Whole Fundamental Change occurs on or prior to
January 15, 2018 and a Holder elects to exchange its Notes “in connection with”
such Make-Whole Fundamental Change, the Issuer will, in the circumstances
described in this Section 7.6, increase the Exchange Rate applicable to the
Notes so surrendered for exchange by a number of Additional Shares as set forth
in this Section 7.6. For purposes of this Section 7.6, an exchange of Notes will
be deemed to be “in connection with” a Make-Whole Fundamental Change if the
Exchange Notice for such Notes is received by the Exchange Agent during the
period from, and including, the Effective Date up to, and including, the Close
of Business on the Business Day immediately preceding the Fundamental Change
Repurchase Date for such Make-Whole Fundamental Change; provided, however, that
in the event of a Make-Whole Fundamental Change that would have been a
Fundamental Change but for the proviso in clause (2) of the definition of
Fundamental Change, an exchange of Notes will be deemed to be “in connection
with” a Make-Whole Fundamental Change if the Exchange Notice for such Notes is
received by the Exchange Agent during the period from, and including, the
applicable Effective Date up to, and including, the 35th Business Day
immediately following such Effective Date. For the avoidance of doubt, a Holder
shall not be deemed to elect to exchange its Notes “in connection with” a
Make-Whole Fundamental Change if such Notes are exchanged as a result of an
Issuer’s Exchange Option occurring on or after the Effective Date of a
Make-Whole Fundamental Change and prior to (x) the 35th Business Day immediately
following such Effective Date with respect to a Make-Whole Fundamental Change
that did not constitute a Fundamental Change and (y) the Close of Business on
the Business Day immediately preceding the related Fundamental Change Repurchase
Date with respect to all other Make-Whole Fundamental Changes. In addition, the
Exchange Rate applicable to Notes subject to an Issuer’s Exchange Option and
surrendered for exchange in accordance with Section 7.9 will be increased by a
number of Additional Shares as set forth in this Section 7.6.

 

  (B) Determination of Additional Shares. The number of Additional Shares, if
any, by which the Exchange Rate will be increased if a Holder exchanges a Note
“in connection with” a Make-Whole Fundamental Change or pursuant to an Issuer’s
Exchange Option will be determined by reference to the table below and will be
based on the related Effective Date and the applicable ADS Price.

 

  (C) Adjustment of ADS Prices and Additional Shares. The ADS Prices set forth
in the column headings of the table below will be adjusted as of any date on
which the Exchange Rate of the Notes is otherwise required to be adjusted
pursuant to Section 7.5 hereof. The adjusted ADS Prices in the table below will
equal the ADS Prices in effect immediately prior to such adjustment, multiplied
by a fraction, the numerator of which is the Exchange Rate in effect immediately
prior to the adjustment giving rise to the adjustment to the ADS Price and the
denominator of which is the Exchange Rate in effect immediately after such
adjustment. The numbers of Additional Shares set forth in the table below will
be adjusted in the same manner, at the same time and on account of the same
events for which the Exchange Rate must be adjusted as set forth in Section 7.5
hereof.

 

26



--------------------------------------------------------------------------------

  (D) Additional Shares Table. The following table sets forth the number of
Additional Shares by which the Exchange Rate will be increased for a Make-Whole
Fundamental Change and an Issuer’s Exchange Option, as the case may be, having
the ADS Price and the Effective Date set forth below:

 

    ADS price       $1.52     $1.75     $2.00     $2.50     $2.60     $2.70    
$2.86     $3.50     $4.25     $5.00     $5.75     $6.50  

January 15 , 2015

    273.2794        186.8132        115.3846        51.2337        49.8399     
  48.2288        45.1200        29.6386        23.2435        19.6886       
17.0981        15.1054   

January 15 , 2016

    273.2794        186.8132        115.3846        39.2949        33.2417     
  32.1672        30.0937        19.7681        15.5027        13.1317       
11.4039        10.0749   

January 15 , 2017

    273.2794        186.8132        115.3846        27.3234        16.5981     
  16.0616        15.0263        9.8705        7.7408        6.5569        5.6942
       5.0306   

January 15 , 2018

    273.2794        186.8132        115.3846        15.3846        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000   
    0.0000   

 

  (E) Use of Additional Shares Table. If the exact ADS Price and/or Effective
Date for a Make-Whole Fundamental Change or an Issuer’s Exchange Option are not
set forth in the table above, then:

(ii) if the ADS Price is between two ADS Prices in the table or the Effective
Date is between two Effective Dates in the table, the number of Additional
Shares will be determined by a straight-line interpolation between the numbers
of Additional Shares set forth in the table for the higher and lower ADS Prices
and the earlier and later Effective Dates, as applicable, based on a 365-day
year;

(iii) if the ADS Price is greater than $6.50 per ADS, subject to adjustment in
the same manner as the ADS Prices set forth in the column headings of the table
above, no Additional Shares will be added to the Exchange Rate; and

(iv) if the ADS Price is less than $1.52 per ADS, subject to adjustment in the
same manner as the ADS Prices set forth in the column headings of the table
above, no Additional Shares will be added to the Exchange Rate.

Notwithstanding the foregoing, in no event will the Exchange Rate, as increased
pursuant to this Section 7.6 by the number of Additional Shares, exceed 657.8947
ADSs per $1,000 principal amount of Notes, subject to adjustments in the same
manner, at the same time and on account of the same events for which the
Exchange Rate is required to be adjusted as set forth in Section 7.5 hereof.

 

  (F)

Settlement of Exchanges “In Connection With” a Make-Whole Fundamental Change or
Pursuant to an Issuer’s Exchange Option. If a Holder exchanges a Note “in
connection with” a Make-Whole Fundamental Change or Notes are exchanged pursuant
to an Issuer’s Exchange Option, the Issuer will settle the exchange in
accordance with Section 7.3 hereof (after giving effect to any increase in the
Exchange Rate required by this Section 7.6); provided, however, that
notwithstanding anything to the contrary in Section 7.3 hereof, if a Holder
exchanges a Note “in connection with” a Make-Whole Fundamental Change and such
Make-Whole Fundamental Change is a Cash Merger, the Issuer will satisfy its
Exchange Obligation with respect to such Note by paying to the exchanging
Holder, on the third Business Day immediately following the applicable Exchange
Date, in lieu of ADSs and cash for fractional shares that it would otherwise be
obligated to deliver to such Holder pursuant to Section 7.3, an amount of cash
equal to the product of (i) the Exchange Rate in effect on the applicable

 

27



--------------------------------------------------------------------------------

  Exchange Date (including any adjustment that the Issuer is required to make
pursuant to this Section 7.6) and (ii) the ADS Price for such Make-Whole
Fundamental Change. For any Make-Whole Fundamental Change, the Issuer shall
notify Holders on the related Effective Date and issue a press release
announcing such Effective Date no later than five Business Days after such
Effective Date.

 

  7.7 Effect of Recapitalization, Reclassification, Consolidation, Merger or
Sale.

 

  (A) In General. If any of the following events occur:

 

  (i) any recapitalization, reclassification or change of the Ordinary Shares
(other than changes resulting from a subdivision or combination or change in par
value);

 

  (ii) any consolidation, merger, scheme of arrangement or offer or combination
involving the Issuer;

 

  (iii) any sale, lease or other transfer to a third party of the consolidated
assets of the Issuer and its Subsidiaries substantially as an entirety; or

 

  (iv) any statutory share exchange;

and, in each case, as a result of such event, the ADSs would be exchanged into,
or exchanged for, stock, other securities, other property or assets (including
cash or any combination thereof) (each such event, a “Merger Event,” such stock,
other securities, other property or assets (including cash or any combination
thereof), “Reference Property,” and the amount and kind of Reference Property
that a holder of one ADS is entitled to receive in such Merger Event, or if such
Merger Event causes the ADSs to be exchanged into, or exchange for, the right to
receive more than a single type of consideration (determined based in part upon
any form of shareholder election), the weighted per-ADS average of the types and
amounts of consideration received by the holders of ADSs that affirmatively make
such an election, a “Unit of Reference Property”), then at and after the
effective time of a Merger Event, the right to exchange each $1,000 principal
amount of Notes based on a number of ADSs equal to the Exchange Rate will be
changed into the right to exchange such principal amount of Notes based on a
number of Units of Reference Property equal to the Exchange Rate. In particular,
prior to the effective date of the Merger Event, the Issuer or the successor or
purchasing Person, as the case may be, will execute an amendment to this Note,
that will not adversely affect the rights of any Holder and that will provide
that, at and after the effective time of the Merger Event:

(A) any amount of cash that the Issuer would otherwise be required to pay
pursuant to Section 7.3 as part of the Exchange Obligation with respect to a
Note will continue to be payable in cash;

(B) any number of ADSs that the Issuer would otherwise be required to deliver
pursuant to Sections 7.3, 7.5, 7.6 and 7.8 hereof as part the Exchange
Obligation with respect to a Note will instead be deliverable in Units of
Reference Property;

(C) the Daily VWAP and the Last Reported Sale Price will be calculated based on
the value of a Unit of Reference Property; and

(D) the Exchange Rate shall be subject to adjustments that the Board of
Directors determines are as nearly equivalent as possible to the adjustments
provided for in Section 7 hereof.

(g) If, for any Merger Event, the Reference Property includes shares of stock,
securities or other property or assets (including cash or any combination
thereof) of a Person other than the successor or purchasing corporation, as the
case may be, in such Merger Event, then such amendment shall also be executed by
such other Person and shall contain such additional provisions to protect the
interests of the Holders as the Board of Directors shall reasonably consider
necessary by reason of the foregoing.

 

28



--------------------------------------------------------------------------------

(h) Notices. If the Issuer or any successor or purchasing Person or other Person
executes an amendment pursuant to Section 7.7(A) hereof and Section 10 hereof,
as applicable, then the Issuer or such successor or purchasing Person or other
Person, as applicable, shall promptly deliver to all Holders an Officer’s
Certificate briefly stating the reasons therefore, the kind or amount of cash,
securities or property or assets that will comprise a Unit of Reference Property
after the applicable Merger Event, any adjustment to be made with respect
thereto and that all relevant conditions precedent have been complied with. If,
at the time such an amendment is executed, the Issuer cannot calculate the
composition of a Unit of Reference Property because it is subject to a
shareholder election, the Issuer may deliver notice of the kind or amount of
cash, securities or property or assets that will comprise a Unit of Reference
Property after the Merger Event as promptly as practicable after it is able to
make such calculation. Failure to deliver such notice shall not affect the
legality or validity of such amendment.

(i) The Issuer shall not become a party to any Merger Event unless its terms are
consistent with the foregoing.

(j) The above provisions of this Section 7.7 shall similarly apply to successive
Merger Events.

 

  7.8 Increased Exchange Rate Applicable to Certain Notes Surrendered in
Connection with a Tax Redemption.

(k) If the Issuer elects to effect a Tax Redemption and a Holder elects to
exchange its Notes in connection with such Tax Redemption, the Issuer shall,
under the circumstances described below, increase the Exchange Rate for the
Notes so surrendered for exchange by a number of Additional Shares pursuant to
this Section 7.8. An exchange of Notes shall be deemed for these purposes to be
“in connection with” such Tax Redemption if such exchange occurs during the
period from, and including, the date on which the Issuer provides such Notice of
Tax Redemption to Holders until the Close of Business on the Business Day
immediately preceding the applicable Redemption Date or, if the Issuer fails to
pay the Redemption Price, such later date on which the Issuer pays the
Redemption Price. The Issuer shall comply with its obligations under
Section 5.2(B) simultaneously with providing such Notice of Tax Redemption.

(l) The Issuer will settle exchanges of Notes exchanged in connection with a Tax
Redemption as provided in Section 7.3 and, for the avoidance of doubt, pay
Additional Amounts, if any, with respect to any such exchange.

(m) The number of Additional Shares by which the Exchange Rate will be increased
for an exchange of Notes in connection with a Tax Redemption will be determined
by reference to the table under Section 7.6, based on the applicable Redemption
Reference Date and the applicable Redemption Reference Price, but determined for
purposes of this Section 7.8 as if (i) the Holder had elected to exchange its
Notes in connection with a Make-Whole Fundamental Change, (ii) the applicable
Redemption Reference Date were the “Effective Date” and (iii) the applicable
Redemption Reference Price were the “ADS Price” (and subject, for the avoidance
of doubt, to Section 7.6(E)).

(n) If the Issuer has designated a Tax Redemption Date pursuant to
Section 5.1(A), a Holder that complies with the requirements for exchange set
forth under Section 7.2(A) will be deemed to have delivered and not have
withdrawn a Notice of Tax Redemption Election.

 

  7.9 Issuer’s Exchange Option.

 

  (A)

The Issuer may elect at its option to cause all or any portion of the Notes to
be mandatorily exchanged in whole or in part (an “Issuer’s Exchange Option”) at
any time prior to the Close of Business on the Business Day immediately
preceding the Maturity Date, if the Daily VWAP

 

29



--------------------------------------------------------------------------------

  equals or exceeds 110% of the Exchange Price then in effect for at least 20
VWAP Trading Days in any 30 VWAP Trading Day Period (any such period, an
“Optional Exchange Trigger Period”). For the avoidance of doubt, the Issuer may
exercise its right to cause more than one Issuer’s Exchange Option during the
term of the Note so long as it complies with the other requirements of this
Section 7.9.

 

  (B) Notwithstanding the foregoing, the Issuer may only exercise its Issuer’s
Exchange Option pursuant to Section 7.9(A) if, as evidenced by an Officer’s
Certificate, all of the conditions listed below (the “Equity Conditions”) are
satisfied on each day during the period (x) commencing on the date an Optional
Exchange Notice is mailed to Holders and (y) ending on the Optional Exchange
Date (the “Equity Conditions Measuring Period”). The Equity Conditions are as
follows:

 

  (i) either (1) all ADSs issuable upon exchange of the Notes and held by a
non-Affiliate of the Issuer shall be eligible for sale without the need for
registration under any applicable federal or state securities laws or (2) a
shelf registration statement registering the resale of the ADSs issuable upon
exchange of the Notes has been filed by the Issuer and been declared effective
by the SEC or is automatically effective and is available for use, and the
Issuer expects such shelf registration statement to remain effective and
available for use from the Optional Exchange Notice Date until thirty (30) days
following the Optional Exchange Date;

 

  (ii) during the Equity Conditions Measuring Period, the ADSs are listed or
traded on The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ
Capital Market or the New York Stock Exchange, or any of their respective
successors (each, an “Eligible Market”) and shall not have been suspended from
trading on such exchange or market (other than suspensions of not more than two
Trading Days and occurring prior to the applicable date of determination due to
business announcements by the Issuer) nor shall delisting or suspension by such
exchange or market been threatened or pending either (A) in writing by such
exchange or market or (B) by falling below the then effective minimum listing
maintenance requirements of such exchange or market;

 

  (iii) prior to the date of mailing of an Optional Exchange Notice, to the
extent any Notes have been delivered to the Issuer for exchange in accordance
with the terms of the Notes, the Issuer shall have delivered ADSs upon exchange
of the Notes to the Holders in accordance with Section 7.3;

 

  (iv) any applicable ADSs to be issued upon exchange may be issued in full
without violating the rules or regulations of The NASDAQ Global Market or any
other applicable Eligible Market on which the ADSs delivered upon exchange is
then listed or trading; and

 

  (v) no Event of Default shall have occurred and be continuing.

 

  (C) In order to exercise the Issuer’s Exchange Option pursuant to
Section 7.9(A), the Issuer shall mail or cause to be delivered to each Holder
subject to such Issuer’s Exchange Option a notice (an “Optional Exchange
Notice”) of an exercise of the Issuer’s Exchange Option within five Business
Days after the end of the Optional Exchange Trigger Period (the date such
Optional Exchange Notice is sent to the Holders in the manner herein provided,
the “Optional Exchange Notice Date”). The Issuer will select the date on which
the Notes will be exchanged pursuant to the Issuer’s Exchange Option, which
shall be not more than 30 Trading Days but not less than 10 Trading Days after
the Optional Exchange Notice Date (such date, the “Optional Exchange Date”).
With respect to Notes, such delivery shall be by first class mail. The notice,
if sent in the manner herein provided, shall be conclusively presumed to have
been duly given, whether or not any Holder receives such notice.

 

30



--------------------------------------------------------------------------------

  (D) If the Issuer elects to exercise an Issuer’s Exchange Option on or prior
to the close of business on January 15, 2018, the Issuer shall increase the
Exchange Rate for the Notes so exchanged by the number of Additional Shares
determined in accordance with Sections 7.6.

 

  (E) The press release and each Optional Exchange Notice shall state:

 

  (i) the Optional Exchange Notice Date;

 

  (ii) the Optional Exchange Trigger Period;

 

  (iii) the aggregate Principal Amount of Notes to be exchanged;

 

  (iv) the Optional Exchange Date;

 

  (v) the Exchange Rate then in effect and, if any, the number of Additional
Shares by which the Exchange Rate of the exchanged Notes shall be increased;

 

  (vi) that on and after the Optional Exchange Date interest on the Notes to be
exchanged will cease to accrue; and

 

  (vii) the name and address of each Paying Agent and Exchange Agent and the
place or places where such Notes are to be surrendered for exchange.

If fewer than all of the Notes are to be exchanged, the Optional Exchange Notice
shall identify the Notes to be exchanged (including the certificate number or
numbers, if any). In case any Note is to be exchanged in part only, the Optional
Exchange Notice shall state the portion of the principal amount thereof to be
exchanged and shall state that, on and after the Optional Exchange Date, upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unexchanged portion thereof will be issued.

 

  (F) If the Issuer opts to exchange less than all of the outstanding Notes, the
Exchange Agent shall select the Notes to be exchanged by lot, on a pro rata
basis or by another method the Exchange Agent deems fair and appropriate. If any
Note selected for partial exchange pursuant to an Issuer’s Exchange Option is
submitted for voluntary exchange to be given effect pursuant to Section 7.2(G),
the portion of such Note submitted for voluntary exchange shall be deemed (so
far as may be possible) to be from the portion selected for the Issuer’s
Exchange Option (with any remaining portion being voluntarily exchanged pursuant
to Section 7.2 hereof); provided, however, for the avoidance of doubt, that the
Exchange Rate of any such Note submitted for a voluntary exchange but that is so
deemed to be from the portion selected for Issuer’s Exchange Option will not be
increased by Additional Shares, and such portion will otherwise be voluntarily
converted pursuant to Section 7.2 hereof.

 

  (G) Each Holder of a Note, by the Holder’s acceptance thereof, agrees to take
the following actions prior to the Optional Exchange Date in respect of the
portion of its Notes subject to an Issuer’s Exchange Option: (i) surrendering
the exchanged Note, or portion thereof, to the Exchange Agent, (ii) furnishing
appropriate endorsements and transfer documents if required by the Registrar or
the Exchange Agent and (iii) paying any transfer or other tax, if required by
Section 7.2(E). In the event that a Holder does not take any of the actions set
forth in the immediately preceding sentence prior to the Optional Exchange Date,
each Holder of a Note, by the Holder’s acceptance thereof, authorizes and
directs the Issuer to take any action on the Holder’s behalf to effect the
Issuer’s Exchange Option and appoints the Issuer such Holder’s attorneys-in-fact
for any and all such purposes.

 

31



--------------------------------------------------------------------------------

Upon presentation of any Note exchanged in part only, the Issuer shall execute
and deliver to the Holder thereof a new Note or Notes, of authorized
denominations, in principal amount equal to the unexchanged portion of the Note
or Notes so presented.

 

  (H) Upon the Optional Exchange Date, interest on the Notes or portion of Notes
so called for Issuer’s Exchange Option shall cease to accrue, no payment or
adjustment will be made upon exchange of Notes for accrued and unpaid interest,
and the Holders thereof shall have no right in respect of such Notes except the
right to receive the ADS and cash, if any, to which they are entitled pursuant
to this Section 7.9; provided that, if the Optional Exchange Date occurs during
the period after the Close of Business on any Regular Record Date and before the
Close of Business on the related Interest Payment Date, interest will be payable
on such Interest Payment Date to the Holders in whose names the Notes are
registered at the Close of Business on the relevant Regular Record Date.

 

  (I) During the period beginning on the Optional Exchange Notice Date and
ending on the date immediately following the Optional Exchange Date, the Issuer
shall not publicly offer to sell any ADS or securities convertible into or
exchangeable for ADS (other than ADS and Ordinary Shares issued pursuant to
employee benefit plans, qualified stock option plans or other employee
compensation plans existing prior to the Optional Exchange Notice Date or
pursuant to then outstanding options, warrants or rights), or publicly offer to
sell or grant options, rights or warrants with respect to any ADS or securities
convertible into or exchangeable for ADS (other than the grant of options
pursuant to option plans existing prior to the Optional Exchange Notice Date).

 

  (J) If any of the provisions of this Section 7.9 are inconsistent with
applicable law at the time of such Issuer’s Exchange Option, such law shall
govern.

 

  7.10

Beneficial Ownership Limitation. Notwithstanding anything to the contrary set
forth in this Note, (A) the Holder of this Note shall not have the right to
exchange any portion of this Note into ADS pursuant to Section 7.1 of this Note
to the extent that, after giving effect to an attempted exchange, such Holder of
this Note (together with such Holder’s Affiliates, and any other Person whose
beneficial ownership of Ordinary Shares or ADSs would be aggregated with such
Holder’s for purposes of Section 13(d) of the Exchange Act and the applicable
rules and regulations of the Commission, including any “group” of which the
Holder is a member) would beneficially own a number of shares of Ordinary Shares
or ADSs in excess of the Beneficial Ownership Limitation (as defined below);
provided that, for the avoidance of doubt, exchanges pursuant to Section 7.9 of
this Note shall not be subject to the foregoing limitation and (B) the Holder of
this Note shall not have the right to receive ADS upon an exchange of this Note
to the extent that, after giving effect to such exchange, such Holder of this
Note (together with such Holder’s Affiliates, and any other Person whose
beneficial ownership of Ordinary Shares or ADSs would be aggregated with such
Holder’s for purposes of Section 13(d) of the Exchange Act and the applicable
rules and regulations of the Commission, including any “group” of which the
Holder is a member) would beneficially own a number of shares of Ordinary Shares
or ADSs in excess of the Beneficial Ownership Cap (as defined below). For
purposes of the foregoing sentence, the aggregate number of shares of Ordinary
Shares or ADSs beneficially owned by such Holder and its Affiliates shall
include the number of shares of Ordinary Shares or ADSs created by the exchange
with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Ordinary Shares or ADSs which are issuable
upon (i) exchange of the remaining, unconverted Notes beneficially owned by such
Holder or any of its Affiliates, and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Issuer
beneficially owned by such Holder or any of its Affiliates (including, without
limitation, any convertible notes, convertible stock or warrants) that are
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this Section 7.10, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the applicable rules and regulations of
the Commission. In addition, for purposes hereof, “group” has the meaning set
forth in Section 13(d) of the Exchange Act and the applicable rules and
regulations of the Commission. For purposes of this

 

32



--------------------------------------------------------------------------------

  Section 7.10, in determining the number of outstanding Ordinary Shares or
ADSs, the Holder of this Note may rely on the number of outstanding ADSs as
reflected in (i) the Issuer’s most recent Form 10-K, Form 10-Q, Current Report
on Form 8-K or other public filing with the Commission, as the case may be,
(ii) a more recent public announcement by the Issuer or (iii) a more recent
notice by the Issuer setting forth the number of Ordinary Shares or ADSs then
outstanding. For any reason at any time, upon the written or oral request of the
Holder of this Note (which may be by email), the Issuer shall, within two
(2) Business Days of such request, confirm orally and in writing to such Holder
(which may be by email) the number of Ordinary Shares or ADSs then outstanding.
In any case, the number of outstanding Ordinary Shares or ADSs shall be
determined after giving effect to any actual conversion or exercise of
securities of the Issuer, including Notes, by such Holder or its Affiliates
since the date as of which such number of outstanding Ordinary Shares or ADSs
was last publicly reported or confirmed to the Holder. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Ordinary Shares or
ADSs outstanding immediately after giving effect to the issuance of Ordinary
Shares or ADSs pursuant to such exchange (to the extent permitted pursuant to
this Section 7.10) and the “Beneficial Ownership Cap” shall be 19.99% of the
number of shares of the Ordinary Shares or ADSs outstanding immediately after
giving effect to the issuance of Ordinary Shares or ADSs pursuant to such
exchange (to the extent permitted pursuant to this Section 7.10). The Issuer
shall be entitled to rely on representations made to it by the Holder in
connection with any exchange regarding the Holder’s Beneficial Ownership
Limitation and Beneficial Ownership Cap. By written notice to the Issuer, the
Holder of this Note may from time to time increase or decrease the Beneficial
Ownership Limitation to any other percentage not in excess of 19.9% specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Issuer. The
provisions of this Section 7.10 shall be construed, corrected and implemented in
a manner so as to effectuate the intended Beneficial Ownership Limitation and
Beneficial Ownership Cap, as applicable, herein contained and the Ordinary
Shares or ADSs underlying the Notes in excess of the Beneficial Ownership
Limitation and Beneficial Ownership Cap, as applicable, shall not be deemed to
be beneficially owned by the Holder of this Note for any purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act.

 

8 Purchase at the Option of the Holder Upon a Fundamental Change or Upon the
Exercise of Optional Put.

 

  8.1 Fundamental Change Permits Holders to Require the Issuer to Repurchase the
Notes.

 

  (A) General. If a Fundamental Change occurs at any time, then each Holder will
have the right, at such Holder’s option, to require the Issuer to repurchase for
cash, at the Fundamental Change Repurchase Price, (i) all of such Holder’s Notes
or (ii) any portion of such Holder’s Notes.

 

  (B) Fundamental Change Repurchase Price. The “Fundamental Change Repurchase
Price” means, for any Notes to be repurchased on a Fundamental Change Repurchase
Date, a price equal to 100% of the principal amount of such Notes to be
repurchased, plus accrued and unpaid interest to, but excluding, such
Fundamental Change Repurchase Date; provided, however, that if a Fundamental
Change Repurchase Date occurs after a Regular Record Date, but on or prior to
the Interest Payment Date corresponding to such Regular Record Date, the Issuer
will instead pay the full amount of accrued and unpaid interest to the Holder of
record on such Regular Record Date and the Fundamental Change Repurchase Price
will be equal to 100% of the principal amount of the Notes to be repurchased.

 

  (C) Fundamental Change Repurchase Date. The “Fundamental Change Repurchase
Date” means, for any Fundamental Change, the date specified by the Issuer in the
Fundamental Change Notice for such Fundamental Change, which date will be not
less than 20 Business Days, nor more than 35 Business Days, following the
Fundamental Change Notice Date for such Fundamental Change.

 

33



--------------------------------------------------------------------------------

  8.2 Fundamental Change Notice.

 

  (A) General. On or before the 20th calendar day after the occurrence of a
Fundamental Change, the Issuer will deliver to each Holder and the Paying Agent
a notice of the occurrence of such Fundamental Change and of the resulting
repurchase right (the “Fundamental Change Notice,” and the date of such
delivery, the “Fundamental Change Notice Date”). Simultaneously with delivering
any Fundamental Change Notice, the Issuer will publish notice in a newspaper of
general circulation in The City of New York, New York on the Issuer’s website,
or through such other public medium as the Issuer may use at that time, which
notice will contain the same information as such Fundamental Change Notice.

For any Fundamental Change, the Fundamental Change Notice shall state:

 

  (i) the events causing such Fundamental Change and whether such transaction is
also a Make-Whole Fundamental Change;

 

  (ii) the date of such Fundamental Change;

 

  (iii) the last date on which a Holder may exercise its right to require the
Issuer to repurchase its Notes as a result of such Fundamental Change under this
Section 8;

 

  (iv) the Fundamental Change Repurchase Price for each $1,000 principal amount
of Notes for such Fundamental Change;

 

  (v) the Fundamental Change Repurchase Date for such Fundamental Change;

 

  (vi) the name and address of the Paying Agent and, if applicable, the Exchange
Agent;

 

  (vii) if applicable, the Exchange Rate and any adjustments to the Exchange
Rate;

 

  (viii) if applicable, that the Notes with respect to which a Fundamental
Change Repurchase Notice has been delivered by a Holder may be exchanged only if
such Holder withdraws such Fundamental Change Repurchase Notice in accordance
with the terms of this Note or to the extent that a portion of such Notes is not
subject to such Fundamental Change Repurchase Notice; and

 

  (ix) the procedures that a Holder must follow to require the Issuer to
repurchase a Note.

 

  (B) Failure or Defect. Notwithstanding anything to the contrary contained
elsewhere in this Note, neither the failure of the Issuer to deliver a
Fundamental Change Notice nor a defect in a Fundamental Change Notice delivered
by the Issuer will limit the repurchase rights of any Holder under this
Section 8 or impair or otherwise affect the validity of any proceedings relating
to the repurchase of any Note pursuant to this Section 8.

 

  8.3 Repurchase at Option of Holders on Repurchase Dates.

 

  (A) On January 19, 2019, January 19, 2024 and January 19, 2029, (each a
“Repurchase Date”), each Holder shall have the right, at such Holder’s option
(the “Optional Put”), to require the Issuer to repurchase for cash all of such
Holder’s Notes, or any portion thereof at a repurchase price equal to 100% of
the principal amount thereof, plus accrued and unpaid interest thereon
(including any Additional Interest, if any) to, but excluding, the Repurchase
Date (the “Repurchase Price”), unless the Repurchase Date falls after a Regular
Record Date but on or prior to the Interest Payment Date to which such Regular
Record Date relates, in which case the Issuer shall instead pay the full amount
of accrued and unpaid interest to Holders as of such Regular Record Date, and
the Repurchase Price shall be equal to 100% of the principal amount of Notes to
be repurchased pursuant to this Section 8.

 

34



--------------------------------------------------------------------------------

  (B) Repurchases of Notes under this Section 8.3 shall be made, at the option
of the Holder thereof, upon:

 

  (i) delivery to the Paying Agent by a Holder of a duly completed notice (the
“Optional Put Notice”) in the form set forth in Exhibit B hereto, at any time
from the Open of Business on the date that is 20 Business Days prior to the
relevant Repurchase Date until the Close of Business on the Business Day
immediately preceding the relevant Repurchase Date; and

 

  (ii) delivery of the Notes to the Paying Agent at any time after delivery of
the Optional Put Notice (together with all necessary endorsements for transfer),
such delivery being a condition to receipt by the Holder of the Fundamental
Change Repurchase Price therefor.

The Optional Put Notice in respect of any Notes to be repurchased shall state:

 

  (i) the certificate numbers of the Notes to be delivered for repurchase;

 

  (ii) the portion of the principal amount of Notes to be repurchased; and

 

  (iii) that the Notes are to be repurchased by the Issuer pursuant to the
applicable provisions of the Notes.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Optional Put Notice contemplated by this Section 8.3 shall have
the right to withdraw, in whole or in part, such Optional Put Notice at any time
prior to the Close of Business on the Business Day immediately preceding the
applicable Repurchase Date by delivery of a written notice of withdrawal to the
Paying Agent in accordance with Section 8.5.

 

  (C) On or before the 20th Business Day prior to each Repurchase Date, the
Issuer shall give notice (the “Optional Put Company Notice”) to all Holders of
Notes and the Paying Agent at the applicable address shown in the Register of
the Registrar of the Repurchase Date and the repurchase right at the option of
the Holders arising as a result thereof. Such notice shall be by first class
mail. Simultaneously with providing such notice, the Issuer shall publish a
notice containing the information set forth in the Optional Put Company Notice
in a newspaper of general circulation in The City of New York or publish such
information on the Issuer’s website or through such other public medium as the
Issuer may use at that time. Each Optional Put Company Notice shall specify:

 

  (i) that Holders have the right to require the Issuer to purchase all or any
portion of their Notes pursuant to this Section 8.3;

 

  (ii) the applicable Repurchase Date;

 

  (iii) the last date on which a Holder may exercise the repurchase right
pursuant to this Section 8;

 

  (iv) the Repurchase Price;

 

  (v) the name and address of the Paying Agent;

 

  (vi) if applicable, that the Notes with respect to which an Optional Put
Notice has been delivered by a Holder may be exchanged only if the Holder
withdraws the Optional Put Notice in accordance with the terms of this Note; and

 

  (vii) the procedures that Holders must follow to require the Issuer to
repurchase their Notes.

 

35



--------------------------------------------------------------------------------

No failure of the Issuer to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 8.3.

 

  (D) Notwithstanding the foregoing, no Notes may be repurchased by the Issuer
on any Repurchase Date if the principal amount of the Notes has been
accelerated, and such acceleration has not been rescinded, on or prior to such
date (except in the case of an acceleration resulting from a Default by the
Issuer in the payment of the Repurchase Price with respect to such Notes). The
Paying Agent will promptly return to the respective Holders thereof any Notes
held by it during the acceleration of the Notes (except in the case of an
acceleration resulting from a Default by the Issuer in the payment of the
Repurchase Price with respect to such Notes), or any instructions for book-entry
transfer of the Notes in compliance with the procedures of the Depositary shall
be deemed to have been cancelled, and, upon such return or cancellation, as the
case may be, the Optional Put Notice with respect thereto shall be deemed to
have been withdrawn.

 

  8.4 Fundamental Change Repurchase Notice.

 

  (A) General. To exercise its repurchase rights under Section 8.1(A) hereof
with respect to any Fundamental Change, a Holder must deliver to the Paying
Agent, by the Close of Business on the Business Day immediately preceding the
Fundamental Change Repurchase Date:

 

  (i) a duly completed “Form of Fundamental Change Repurchase Notice” in the
form of Exhibit A hereto (a “Fundamental Change Repurchase Notice”); and

 

  (ii) the Notes that such Holder is tendering for repurchase, by physical
delivery, together with any endorsements or other documents reasonably requested
by the Paying Agent.

 

  (B) Contents of Fundamental Change Repurchase Notice. The Fundamental Change
Repurchase Notice for any Note must state:

 

  (i) if such Note is to be repurchased in part, the principal amount of such
Note to be repurchased;

 

  (ii) that such Note will be repurchased by the Issuer pursuant to the
provisions of this Section 8; and

 

  (iii) the certificate number of such Note.

 

  (C) Notices to Company. If any Holder validly delivers to the Paying Agent a
Fundamental Change Repurchase Notice with respect to any Note or any portion of
a Note, the Paying Agent will promptly deliver to the Issuer a copy of such
Fundamental Change Repurchase Notice.

 

  (D) Effect of Improper Notice. Unless and until the Paying Agent receives a
validly endorsed and delivered Fundamental Change Repurchase Notice with respect
to a Note, together with such Note, in a form that conforms with the description
contained in such Fundamental Change Repurchase Notice, the Holder submitting
the Notes will not be entitled to receive the Fundamental Change Repurchase
Price for such Note.

 

36



--------------------------------------------------------------------------------

  8.5 Withdrawal of Fundamental Change Repurchase Notice or Optional Put Notice.

 

  (A) General. If a Holder delivers a Fundamental Change Repurchase Notice or
Optional Put Notice with respect to any Note, such Holder may withdraw such
Fundamental Change Repurchase Notice or Optional Put Notice by delivering to the
Paying Agent a written notice of withdrawal prior to the Close of Business on
the Business Day immediately preceding the Fundamental Change Repurchase Date or
Repurchase Date, as applicable. Any such withdrawal notice must state:

 

  (i) the principal amount of the Notes to be withdrawn, which must be such that
the principal amount of Notes of such Holder not to be repurchased equals
$200,000 or an integral multiple of $1,000 in excess thereof;

 

  (ii) the principal amount of the Notes that remains subject to the original
Fundamental Change Repurchase Notice or Optional Put Notice, as applicable; and

 

  (iii) the certificate numbers of the Notes to be withdrawn and the Notes that
will remain subject to the Fundamental Change Repurchase Notice or Optional Put
Notice, as applicable.

 

  (B) Return of Note. Upon receipt of a validly delivered withdrawal notice, the
Paying Agent will promptly (i) return such Note or portion of a Note to such
Holder, in the amount specified in such withdrawal notice.

 

  8.6 Effect of Fundamental Change Repurchase Notice or Optional Put Notice.

 

  (A) General. If a Holder validly delivers to the Paying Agent a Fundamental
Change Repurchase Notice or Optional Put Notice (together with all necessary
endorsements) with respect to any Note or any portion of any Note, such Holder
may no longer exchange such Note or portion of a Note, as the case may be,
unless and until such Holder validly withdraws such Fundamental Change
Repurchase Notice or Optional Put Notice, as applicable, in accordance with
Section 8.5 hereof.

 

  (B) Timing of Payment. Upon the Paying Agent’s receipt of (i) a valid
Fundamental Change Repurchase Notice or Optional Put Notice (together with all
necessary endorsements) and (ii) the Notes to which such Fundamental Change
Repurchase Notice or Optional Put Notice, as applicable, pertains, the Holder of
the Notes to which such Fundamental Change Repurchase Notice or Optional Put
Notice, as applicable, pertains will be entitled, except to the extent such
Holder has validly withdrawn such Fundamental Change Repurchase Notice or
Optional Put Notice in accordance with Section 8.5 hereof, to receive the
Fundamental Change Repurchase Price or Repurchase Price with respect to such
Notes on the later of (i) the Fundamental Change Repurchase Date or Repurchase
Date and (ii) the date of delivery of such Notes to the Paying Agent, or, if
such later date is not a Business Day, the Business Day immediately following
such later date.

 

  (C) Effect of Deposit. If, by 10:00 a.m., New York City time, on the
Fundamental Change Repurchase Date for any Fundamental Change, the Paying Agent
holds money sufficient to pay the Fundamental Change Repurchase Price or
Repurchase Price for every Note subject to a Fundamental Change Repurchase
Notice or Optional Put Notice, as applicable, validly delivered in accordance
with Section 8.4 hereof and not validly withdrawn in accordance with Section 8.5
hereof, then, at the Close of Business on the Fundamental Change Repurchase Date
or Repurchase Date, as applicable:

 

  (i) the Notes to be repurchased will cease to be outstanding and interest will
cease to accrue on such Notes (whether or not such Notes are delivered to the
Paying Agent); and

 

37



--------------------------------------------------------------------------------

  (ii) all other rights of the Holders with respect to such Notes will terminate
(other than the right to receive the Fundamental Change Repurchase Price or
Repurchase Price, as applicable, and previously accrued and unpaid interest,
including Additional Interest, if any, upon delivery or transfer of the Notes).

 

  8.7 Notes Repurchased in Whole or in Part. If any Note is to be repurchased
only in part, the Holder must surrender such Note at the office of the Paying
Agent (with, if the Issuer so requires, due endorsement by, or a written
instrument of transfer in form satisfactory to the Issuer duly executed by, the
Holder of such Note or such Holder’s attorney-in-fact duly authorized in
writing), whereupon the Issuer will execute and deliver to the surrendering
Holder, without a service charge, a new Note or Notes of any authorized
denomination or denominations requested by such Holder in aggregate principal
amount equal to the portion of the principal amount of the Note so surrendered
which is not repurchased.

 

  8.8 Covenant to Comply with Securities Laws upon Repurchase of Notes. In
connection with any repurchase offer pursuant to a Fundamental Change Repurchase
Notice or Optional Put Notice under this Section 8, the Issuer will, to the
extent applicable, (i) comply with Rule 13e-4 and any other tender offer rules
under the Exchange Act that may be applicable at the time of the offer to
repurchase the Notes, (ii) file the related Schedule TO (or any successor
schedule, form or report) or any other required schedule under the Exchange Act,
and (iii) otherwise comply with any applicable United States federal and state
securities laws applicable to it in connection with such repurchase offer so as
to permit Holders to exercise their rights and obligations under Section 8.1
hereof in the time and in the manner specified in Sections 8.1 and 8.3 hereof.

 

  8.9 Deposit Fundamental Change Repurchase Price or Repurchase Price. By
10:00 a.m., New York City time, on the Fundamental Change Repurchase Date or
Repurchase Date, as applicable, the Issuer will deposit with the Paying Agent
(or, if the Issuer or a Subsidiary or an Affiliate of either of them is acting
as the Paying Agent, will segregate and hold in trust) an amount of immediately
available funds sufficient to pay the Fundamental Change Repurchase Price or
Repurchase Price of all the Notes or portions thereof that the Issuer is
required to repurchase on such Fundamental Change Repurchase Date or Repurchase
Date.

 

  8.10 Covenant Not to Repurchase Notes upon Certain Events of Default.

 

  (A) General. Notwithstanding anything to the contrary in this Section 8, no
Notes may be repurchased at the option of Holders upon a Fundamental Change or
upon exercise of Optional Put if the principal amount of the Notes has been
accelerated, and such acceleration has not been rescinded, on or prior to such
date (except in the case of an acceleration resulting from a default by the
Issuer that would be cured by the Issuer’s payment of the Fundamental Change
Repurchase Price or Repurchase Price, as applicable, with respect to such
Notes).

 

  (B) Deemed Withdrawals. If, on any Fundamental Change Repurchase Date or
Repurchase Date, (i) a Fundamental Change Repurchase Notice or Optional Put
Notice for a Note has been validly tendered in accordance with Section 8.4
hereof and has not been validly withdrawn in accordance with Section 8.4 hereof,
and (ii) pursuant to this Section 8.10, the Issuer is not permitted to purchase
Notes, the Paying Agent will deem such Fundamental Change Repurchase Notice or
Optional Put Notice withdrawn.

 

  (C) Return of Notes. If a Holder tenders a Note for purchase pursuant to this
Section 8 and, on the Fundamental Change Repurchase Date or Repurchase Date,
pursuant to this Section 8.10, the Issuer is not permitted to purchase such
Note, the Paying Agent will return such Note to such Holder.

 

38



--------------------------------------------------------------------------------

9 Events of Defaults; Remedies.

 

  9.1 Events of Default.

 

  (A) General. Each of the following is an “Event of Default” with respect to
the Notes:

 

  (i) the Issuer shall fail to pay an installment of interest, if any, on any of
the Notes, which failure continues for 30 days after the date when due;

 

  (ii) the Issuer shall fail to pay when due the principal of any Note when the
same becomes due and payable at its stated maturity, upon redemption, upon
required repurchase, upon declaration of acceleration or otherwise;

 

  (iii) the Issuer shall fail to deliver when due any part of the Exchange
Obligation with respect to any Note in accordance with Section 7 hereof and such
failure continues for five Business Days;

 

  (iv) the Issuer shall fail to comply with its notice obligations under
Section 8, Section 7.6 or Section 7.8 of this Note;

 

  (v) the Issuer shall fail to comply with its obligations under Section 10 of
this Note;

 

  (vi) the Issuer shall fail to perform or observe (or obtain a waiver with
respect to) any term, covenant or agreement contained in this Note and not
otherwise explicitly provided for in this Section 9.1(A) for a period of 60 days
after receipt by the Issuer of notice of such failure from the Holders of at
least 25% of the aggregate principal amount of then outstanding Notes;

 

  (vii) the Issuer or any of its Subsidiaries shall be in default with respect
to any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of $20.0 million (or its foreign currency equivalent at
the time) in the aggregate of the Issuer or any of its Subsidiaries at any one
time outstanding, whether such indebtedness exists as of the date hereof or
shall thereafter be created (x) resulting in such indebtedness becoming or being
declared due and payable or (y) constituting a failure to pay the principal or
interest of any such indebtedness when due and payable at its stated maturity,
upon redemption, upon required repurchase, upon declaration of acceleration or
otherwise;

 

  (viii) the Issuer shall have rendered against them or against any of its
Subsidiaries by a court of competent jurisdiction a final judgment for the
payment of $20.0 million (or its foreign currency equivalent at the time) or
more (excluding any amounts covered by insurance or bond), which judgment is not
discharged, stayed, vacated, paid or otherwise satisfied within 60 days after
(i) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (ii) the date on which all rights to appeal have been
extinguished; or

 

  (ix) the Issuer or any of its Subsidiaries that are Significant Subsidiaries,
pursuant to or within the meaning of the Bankruptcy Law:

 

  (a) commences as a debtor a voluntary case or proceeding;

 

  (b) consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it;

 

  (c) consents to the appointment of a receiver of it or for all or
substantially all of its property;

 

  (d) makes a general assignment for the benefit of its creditors;

 

39



--------------------------------------------------------------------------------

  (e) files a petition in bankruptcy or answer or consent seeking reorganization
or relief;

 

  (f) consents to the filing of such a petition or the appointment of or taking
possession by a receiver; or

 

  (g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

  (1) grants relief against the Issuer or any of its subsidiaries in an
involuntary case or proceeding or adjudicates the Issuer or any of its
Subsidiaries insolvent or bankrupt;

 

  (2) appoints a receiver of the Issuer or any of its Subsidiaries for all or
substantially all of the property of the Issuer or any of its Subsidiaries; or

 

  (3) orders the winding up or liquidation of the Issuer or any of its
Subsidiaries;

and, in each case, the order or decree remains unstayed and in effect for 60
consecutive days.

 

  (B) Notice of Default or Event of Default. The Issuer shall deliver to the
Holders, as soon as possible and in any event within 15 Business Days after the
Issuer becomes aware of the occurrence of any Default or Event of Default, an
Officer’s Certificate setting forth the details of such Default or Event of
Default and the action which the Issuer proposes to take with respect thereto.

 

  (C) Waiver of Events of Default. Notwithstanding Section 9.1(A)(vii) or
Section 9.2, in the event of any Event of Default specified in
Section 9.1(A)(vii), such Event of Default and all consequences thereof
(excluding any resulting payment default) shall be annulled, waived and
rescinded, automatically and without any actions by the Holders, if within 20
days after such Event of Default arose:

 

  (i) the indebtedness or guarantee that is the basis for such Event of Default
has been discharged;

 

  (ii) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default; or

 

  (iii) if the Default that is the basis for such Event of Default has been
cured.

 

  9.2 Acceleration.

 

  (A) Automatic Acceleration in Certain Circumstances. If an Event of Default
specified in Sections 9.1(A)(ix) hereof occurs with respect to the Issuer, the
principal amount of and accrued and unpaid interest, if any, on all of the then
outstanding Notes will immediately become due and payable without any further
action or notice by any party.

 

  (B) Optional Acceleration. If any other Event of Default occurs and is
continuing, the Holders of at least 25% in aggregate principal amount of then
outstanding Notes by notice to the Issuer may declare the principal amount of
and accrued and unpaid interest, if any, on all the outstanding Notes to be due
and payable. Upon such a declaration of acceleration, such principal and accrued
and unpaid interest, if any, will be due and payable immediately.

 

40



--------------------------------------------------------------------------------

  (C) Rescission of Events of Default and/or Acceleration. Notwithstanding
anything to the contrary in this Note, the Holders of a majority in principal
amount of then outstanding Notes may waive all past Events of Default (except
with respect to nonpayment of principal (including the Fundamental Change
Repurchase Price and Repurchase Price) or interest or with respect to the
Issuer’s failure to deliver the Exchange Obligation as required under Section 7
hereof) and rescind any such acceleration with respect to the Notes and its
consequences hereunder by delivering notice to the Issuer if (i) rescission
would not conflict with any judgment or decree of a court of competent
jurisdiction and (ii) all existing Events of Default, other than the nonpayment
of the principal of and interest on the Notes that have become due solely by
such declaration of acceleration, have been cured or waived.

 

  9.3 Sole Remedy for Failure to Report.

 

  (A) General. Notwithstanding anything to the contrary in this Note, to the
extent the Issuer elects, the sole remedy for an Event of Default relating
to the Issuer’s failure to comply with its reporting obligations under
Section 4.7 (any such Event of Default, a “Reporting Default”), will, for the
first 360 days after the occurrence of such Reporting Default, consist
exclusively of the right to receive additional interest on the Notes
(“Additional Interest”) at a rate equal to (x) 0.25% per annum of the principal
amount of then outstanding Notes for each day during the first 180 days after
the occurrence of such Reporting Default and (y) 0.50% per annum on the
principal amount of then outstanding Notes from the 181st day until the 360th
day following the occurrence of such Reporting Default during which Reporting
Default is continuing.

 

  (B) Company Election. In order to elect to pay the Additional Interest as the
sole remedy during the first 360 days after the occurrence of a Reporting
Default in accordance with Section 9.3(A) hereof, the Issuer must notify all
Holders and the Paying Agent, if other than the Issuer, in writing of such
election prior to the beginning of such 360-day period.

 

  (C) Limitation on Remedy.

 

  (i) On the 361st day after the occurrence of such Reporting Default (if such
Reporting Default is not cured or waived prior to such 361st day), the Notes
will immediately be subject to acceleration in accordance with Section 9.2
hereof.

 

  (ii) In addition, if a Reporting Default occurs and the Issuer fails to timely
elect to pay Additional Interest pursuant to Section 9.3(B) hereof, the Notes
will immediately be subject to acceleration pursuant to Section 9.2 hereof on
account of such Reporting Default.

 

  (iii) Notwithstanding anything to the contrary herein, if the Issuer elects to
pay the Additional Interest with respect to any Reporting Default, the Issuer’s
election will not affect the rights of any Holder with respect to any other
Event of Default.

 

  9.4 Waivers of Past Defaults. If an Event of Default or a Default, other than
(a) an uncured Event of Default described in Sections 9.1(A)(i), 9.1(A)(ii) or
9.1(A)(iii) hereof or (b) a Default in respect of a provision that under
Section 11.1 hereof cannot be amended without the consent of each affected
Holder, the Holders of a majority in aggregate principal amount of the then
outstanding Notes may waive such Event of Default or Default and all of its
consequences hereunder. Whenever any Event of Default is so waived, it will
cease to exist, and whenever any Default is so waived, it will be deemed cured,
and any Event of Default arising therefrom will be deemed not to occur. However,
no such waiver will extend to any subsequent or other Default or Event of
Default or impair any consequent right.

 

41



--------------------------------------------------------------------------------

10 Merger, Consolidation or Sale of Assets and Tax Residence.

 

  10.1 Issuer May Consolidate on Certain Terms. The Issuer shall not consolidate
with or merge into any Person (unless the Issuer is the surviving corporation)
or enter into a scheme of arrangement or convey, transfer, lease or otherwise
dispose of its respective properties and assets, substantially as an entirety to
another Person (other than for the Issuer to convey, transfer lease or otherwise
dispose of such assets or properties to one or more of its wholly-owned
subsidiaries), unless the following conditions are met:

 

  (A) the Person (if other than the Issuer) formed by such consolidation or into
which the Issuer is merged, or of which the Issuer becomes a Subsidiary pursuant
to a scheme of arrangement or the Person which acquires by conveyance, transfer,
lease or other disposition of all or substantially all of the properties and
assets of the Issuer (x) shall be a corporation, limited liability company,
partnership, trust or other business entity organized and existing under the
laws of the United States of America, any State thereof, the District of
Columbia, Ireland (meaning Ireland exclusive of Northern Ireland) or England and
Wales and (y) such Person (if other than the Issuer) shall expressly assume, by
an amendment hereto, executed and delivered to the Holder of this Note, in form
satisfactory to such Holder, the obligations of the Issuer under this Note;

 

  (B) immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;

 

  (C) if the Issuer will not be the resulting or surviving corporation, the
Issuer shall have delivered to the Holders an Officer’s Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, sale,
conveyance, transfer or lease and, if an amendment is required in connection
with such transaction, such amendment comply with the terms of this Note and
that all conditions precedent herein provided for relating to such transaction
have been complied with; and

 

  (D) if, upon the occurrence of any such transaction (x) the Notes would become
convertible or exchangeable pursuant to the terms of this Note into securities
issued by an issuer other than the resulting, surviving, transferee or successor
corporation and (y) such resulting, surviving, transferee or successor
corporation is a wholly owned Subsidiary of the issuer of such securities into
which the notes have become exchangeable, such other issuer shall fully and
unconditionally guarantee on a senior basis the resulting, surviving, transferee
or successor corporation’s obligations under the Notes.

 

  10.2 Successor to Be Substituted. Upon any consolidation by the Issuer with or
merger of the Issuer into any other Person or any sale, conveyance, transfer or
lease of all or substantially all of the properties and assets of the Issuer to
any Person in accordance with Section 10.1, the successor Person formed by such
consolidation or into which the Issuer is merged or to which such sale,
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, the Issuer under this Note with the
same effect as if such successor Person had been named as the Issuer herein, and
thereafter, except in the case of a lease, the predecessor Person shall be
released from all obligations and covenants under this Note. In case of any such
consolidation, merger, sale, conveyance, transfer or lease, such changes in
phraseology and form (but not in substance) may be made in the Notes thereafter
to be issued as may be appropriate.

 

  10.3 Change of Tax Residence. The Issuer shall not become a tax resident in a
tax jurisdiction other than Ireland unless becoming a tax resident in such
jurisdiction will not provide the Issuer a right to redeem the Notes under
Section 5.1(A) either under the laws in force at that time or announced at that
time; provided that, the Issuer will continue to have the benefit of
Section 5.1(A) after such change of jurisdiction.

 

  10.4

Assumption by a Subsidiary of the Issuer. A Subsidiary of the Issuer may
directly assume, by an amendment hereto, executed and delivered to the Holders,
in form satisfactory to the Holders, the due and punctual payment of the
principal of, any premium and interest and Additional Interest, if any, on

 

42



--------------------------------------------------------------------------------

  all the Notes and the performance of every covenant of the Notes on the part
of the Issuer to be performed or observed. Upon any such assumption, such
Subsidiary shall succeed to, and be substituted for and may exercise every right
and power of, the Issuer under this Note with the same effect as if such
Subsidiary had been named as the Issuer herein and the Issuer shall be released
from all obligations and covenants with respect to the Notes. No such assumption
shall be permitted unless the Issuer has delivered to the Holders (i) an
Officer’s Certificate of the Issuer and an Opinion of Counsel, each stating that
such assumption and amendment comply with this Section 10, and that all
conditions precedent herein provided for relating to such transaction have been
complied with and that all covenants of the Issuer herein remain in full force
and effect and (ii) an opinion of independent counsel that the Holders shall
have no materially adverse United States federal tax consequences as a result of
such assumption.

 

11 Amendments with Consent of Holders; Waiver of Past Defaults.

 

  11.1 Without Consent of Holders. The Issuer may amend or supplement the Notes
without the consent of any Holder, to:

 

  (A) evidence a successor to the Issuer and the assumption by that successor of
the Issuer’s obligations under the Notes;

 

  (B) add to the Issuer’s covenants for the benefit of the Holders or surrender
any right or power conferred upon the Issuer;

 

  (C) secure the Issuer’s obligations in respect of the Notes;

 

  (D) cure any ambiguity, omission, inconsistency or correct or supplement any
defective provision contained in the Notes;

 

  (E) to add guarantees with respect to the Notes; or

 

  (F) make any change that does not adversely affect the interests of the
Holders.

In addition, without the consent of any Holder, any Subsidiary of the Issuer may
directly assume the Notes as set forth in Section 10.4.

 

  11.2 With Consent of Holders. With the written consent of the Holders of at
least a majority in principal amount of then outstanding Notes (including,
without limitation, consents obtained in connection with a repurchase of, or
tender offer or exchange offer for, the Notes), and, subject to the exceptions
provided in Section 9.2(C) hereof, any past Default or compliance with any
provisions waived with the written consent of the Holders of a majority in
principal amount of then outstanding Notes (including, without limitation,
consents obtained in connection with a repurchase of, or tender offer or
exchange offer for, the Notes); provided, however, that, without the consent of
each Holder of a then outstanding Note affected, no amendment or supplement to
the Notes may:

 

  (A) alter the manner of calculation or rate of accrual of interest on any Note
or change the time of payment of any installment of interest on any Note;

 

  (B) make any of the Notes payable in money or securities other than that
stated in the Note;

 

  (C) change the Maturity Date of any Note;

 

  (D) reduce the principal amount, Redemption Price, Fundamental Change
Repurchase Price or Repurchase Price with respect to any of the Notes;

 

43



--------------------------------------------------------------------------------

  (E) make any change that adversely affects the rights of Holders to require
the Issuer to repurchase the Notes at the option of the Holders upon a
Fundamental Change or upon the exercise of the Optional Put rights;

 

  (F) impair the right to institute suit for the enforcement of any payment on
or with respect to any Note or with respect to the exchange of any Note;

 

  (G) adversely affect the exchange rights of the Notes, including by
modification to any of the notice provisions;

 

  (H) change the percentage in aggregate principal amount of then outstanding
Notes necessary to modify or amend the Notes or to waive any past Default or
Event of Default;

 

  (I) change the ranking of the Notes;

 

  (J) change the Issuer’s obligations under Section 4.10; or

 

  (K) make any change in the provisions of this Section 11.2 or in the
provisions relating to the waiver of particular past Events of Default or
particular covenants, except (i) to the extent permitted under Section 11.2(H)
or (ii) to provide that any additional provisions may not be modified or waived
without the consent of the Holder of a then outstanding Note affected.

It will not be necessary for the consent of the Holders under this Section 11.2
to approve the particular form of any proposed amendment, but it will be
sufficient if such consent approves the substance of such proposed amendment.

 

12 Miscellaneous.

 

  12.1 Notices. Any notice or communication shall be in writing (including
telecopy promptly confirmed in writing) and delivered in person or mailed by
first-class mail addressed as follows:

if to the Issuer:

Amarin Corporation plc

2 Pembroke House

Upper Pembroke Street 28-32

Dublin 2, Ireland

with a copy to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention: Michael Bison and James Barri

The Issuer by notice to the Holders may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication mailed to a registered Holder shall be mailed to the
Holder at the Holder’s address as it appears on the registration books of the
Registrar and shall be sufficiently given if so mailed within the time
prescribed.

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

44



--------------------------------------------------------------------------------

  12.2 Legal Holidays. If an Interest Payment Date is a Legal Holiday, payment
shall be made on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period. If a Regular Record Date is a
Legal Holiday, the Regular Record Date shall not be affected. In any case where
the Maturity Date, Fundamental Change Purchase Date, Repurchase Date or
Redemption Date, as the case may be, of any Note is a Legal Holiday, then
(notwithstanding any other provision of the Notes) payment of principal need not
be made on such date, but may be made on the next succeeding day that is not a
Legal Holiday, with the same force and effect as if made on such Maturity Date,
Fundamental Change Purchase Date, Repurchase Date or Redemption Date, as the
case may be.

 

  12.3 Governing Law. THIS NOTE, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS THEREOF).

 

  12.4 No Recourse against Others. Except to the extent provided otherwise
herein, an incorporator, director, officer, employee, Affiliate or shareholder
of the Issuer, solely by reason of this status, shall not have any liability for
any obligations of the Issuer under the Notes or for any claim based on, in
respect of or by reason of such obligations or their creation. By accepting a
Note, each Holder shall waive and release all such liability. The waiver and
release shall be part of the consideration for the issue of the Notes.

 

  12.5 Severability Clause. In case any provision in this Note shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.

 

  12.6 Calculations. Except as otherwise provided herein, the Issuer will be
responsible for making all calculations called for under the Notes (including,
without limitation, determinations of the Last Reported Sale Prices of the ADSs,
accrued interest payable on the Notes and the Exchange Rate of the Notes). The
Issuer will make all such calculations in good faith and, absent manifest error,
its calculations will be final and binding on Holders. The Issuer will provide a
schedule of its calculations to the Exchange Agent, and the Exchange Agent is
entitled to rely conclusively upon the accuracy of such calculations without
independent verification. The Issuer will also deliver a copy of such schedule
to any Holder upon the written request of such Holder.

 

  12.8 Successors. All the covenants, stipulations, promises and agreements by
the Issuer contained in this Note shall bind their respective successors and
assigns whether so expressed or not.

 

  12.9 Benefits of Note. Nothing in this Note, express or implied, shall give to
any Person, other than the registered Holder of this Note, any benefit or any
legal or equitable right, remedy or claim under this Note.

 

  12.10 Headings. The headings of the Sections of this Note have been inserted
for convenience of reference only, are not intended to be considered a part
hereof and shall not modify or restrict any of the terms or provisions hereof.

 

  12.11 Waiver of Jury Trial. EACH OF THE ISSUER AND THE HOLDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE SECURITIES OR THE TRANSACTION CONTEMPLATED THEREBY.

 

45



--------------------------------------------------------------------------------

  12.12 Consent to Jurisdiction.

 

  (A) The Issuer hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States sitting in the State and City of New York,
County and Borough of Manhattan, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such state court
sitting in the State and City of New York, County and Borough of Manhattan or,
to the extent permitted by law, in such federal court sitting in the State and
City of New York, County and Borough of Manhattan.

 

  (B) The Issuer hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action proceeding arising out
of or relating to the Notes in any New York State or federal court. The Issuer
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

13 Definitions.

“Act,” when used with respect to any Holder, means any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Note to be given or taken by Holders, as embodied in and evidenced by one
or more instruments of substantially similar tenor signed by such Holders in
person or by their agents duly appointed in writing.

“Additional Amounts” shall have the meaning specified in Section 4.10.

“Additional Interest” means all amounts, if any, payable pursuant to Section 9.3
hereof. Unless the context otherwise requires, all references in this Note to
interest include Additional Interest, if any. Any express reference to
Additional Interest in this Note shall not be construed as excluding Additional
Interest in any other text where no such express reference is made.

“Additional Shares” means an additional number of ADS by which the Exchange Rate
shall be increased for Notes surrendered for exchange pursuant to an adjustment
of the Exchange Rate upon either (i) the occurrence of a Make-Whole Fundamental
Change or (ii) the Issuer’s exercise of an Issuer’s Exchange Option. The number
of Additional Shares shall be determined based on either (i) the Effective Date
of the Make-Whole Fundamental Change and the ADS Price in such Make-Whole
Fundamental Change transaction or (ii) the Optional Exchange Date and the ADS
Price with respect to such Issuer’s Exchange Option, all in accordance with
Section 7.6 or Section 7.9, as applicable.

“ADR” means an American Depositary Receipt, evidencing one or more ADSs, issued
pursuant to the Deposit Agreement.

“ADS” means an American Depositary Share, issued pursuant to the Deposit
Agreement, representing one Ordinary Share of the Issuer as of the date of this
Note and deposited with the ADS Custodian.

“ADS Custodian” means Citibank, N.A., with respect to the Deposit Agreement, or
any successor thereto.

“ADS Depositary” means Citibank, N.A., as depositary for the ADSs.

“ADS Price” means, (i) for any Make-Whole Fundamental Change, (x) in the case of
a Make-Whole Fundamental Change that is a Cash Merger, the amount of cash paid
per ADS in such Make-Whole Fundamental Change, and (y) otherwise, the average of
the Last Reported Sale Price of the ADS over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding such
Effective Date and (ii) with respect to an Issuer’s Exchange Option, the average
of the Last Reported Sale Prices of the ADS over the five Trading Day period
ending on the Trading Day preceding the Effective Date of such Issuer’s Exchange
Option.

 

46



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“applicable Exchange Price” means the Exchange Price in effect at any given
time.

“applicable Exchange Rate” means the Exchange Rate in effect at any given time.

“Applicable Taxes” has the meaning specified in Section 4.10.

“Averaging Period” has the meaning specified in Section 7.5(E).

“Bankruptcy Law” means Title 11 of the United States Code (or any successor
thereto) or any similar federal or state law for the relief of debtors.

“Board of Directors” means either the board of directors of the Issuer or any
duly authorized committee of that board.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York or banks in a place of payment is
authorized or required by law or executive order to close or be closed.

“Capital Stock” means any and all shares, interests, participations, rights or
other equivalents (however designated) of corporate stock and, with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership.

“Cash Merger” means a Make-Whole Fundamental Change in which the consideration
for the ADSs in such Make-Whole Fundamental Change is comprised entirely of
cash.

“Change in Tax Law” shall have the meaning specified in Section 5.1(A).

“Clause A Distribution” has the meaning specified in Section 7.5(C).

“Clause B Distribution” has the meaning specified in Section 7.5(C).

“Clause C Distribution” has the meaning specified in Section 7.5(C).

“Close of Business” means 5:00 p.m. New York City time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act.

“Common Equity” of any Person means the Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

 

47



--------------------------------------------------------------------------------

“Daily VWAP” means, for any VWAP Trading Day, the per share volume-weighted
average price of the ADSs as displayed under the heading “Bloomberg VWAP” on
Bloomberg page AMRN.UQ<equity>AQR (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such VWAP
Trading Day (or if such volume-weighted average price is unavailable, the market
value of one ADS on such VWAP Trading Day, determined, using a volume-weighted
average method, by a nationally recognized independent investment banking firm
retained for this purpose by the Issuer). The Daily VWAP will be determined
without regard to after hours trading or any other trading outside of the
regular trading session trading hours.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Deposit Agreement” means the deposit agreement dated March 29, 1993, among the
Issuer, the ADS Depositary and all holders from time to time of the ADRs issued
thereunder or, if amended or supplemented as provided therein, as so amended or
supplemented.

“Distributed Property” has the meaning specified in Section 7.5(C).

“Effective Date” means (1) with respect to a Make-Whole Fundamental Change, the
actual effective date on which the Make-Whole Fundamental Change occurs or
becomes effective, and (2) with respect to the exercise of an Issuer’s Exchange
Option, the Optional Exchange Date.

“Eligible Market” has the meaning specified in Section 7.9(B)(ii).

“Equity Conditions” has the meaning specified in Section 7.9(B).

“Equity Conditions Measuring Period” has the meaning specified in
Section 7.9(B).

“Event of Default” has the meaning specified in Section 9.1.

“Ex-Dividend Date” means the first date on which the ADSs trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question, from the Issuer
or, if applicable, from the seller of the ADSs on such exchange or market (in
the form of due bills or otherwise) as determined by such exchange or market.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exchange Agent” initially means the Issuer or such other office or agency
designated by the Issuer where Notes may be presented for exchange.

“Exchange Date” has the meaning specified in Section 7.2(A).

“Exchange Notice” shall have the meaning specified in Section 7.2(A).

“Exchange Obligation” has the meaning specified in Section 7.3(A).

“Exchange Price” means, per ADS, $1,000 divided by the applicable Exchange Rate.

“Exchange Rate” has the meaning specified in Section 7.1(A).

“Excluded Holder” has the meaning specified in Section 5.03.

“Expiration Date” has the meaning specified in Section 7.5(E).

“Expiring Rights” has the meaning specified in Section 7.5.

 

48



--------------------------------------------------------------------------------

“Freely Tradable” means, with respect to any Notes, that such Notes are eligible
to be sold by a Person who is not an Affiliate of the Issuer (within the meaning
of Rule 144) and has not been an Affiliate of the Issuer (within the meaning of
Rule 144) during the immediately preceding 90 days without any volume or manner
of sale restrictions under the Securities Act.

“Free Trade Date” means November 24, 2016.

“Fundamental Change” shall be deemed to have occurred at the time after the
Issue Date of the Notes if any of the following occurs:

(1) any “person” or “group” (within the meaning of Section 13(d) of the Exchange
Act), other than the Issuer or its subsidiaries or its or their employee benefit
plans, becomes the direct or indirect ultimate “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of the Issuer’s Common Equity representing
more than 50% of the voting power of the Issuer’s Common Equity;

(2) the consolidation or merger of the Issuer with or into any other Person, any
merger of another person into the Issuer, any scheme of arrangement in respect
of the Issuer or any conveyance, transfer, sale, lease or other disposition of
all or substantially all of the Issuer’s consolidated properties and assets to
another person other than to one or more of its wholly-owned subsidiaries;
provided, that this clause (2) shall not apply to any transaction (A) that does
not result in any reclassification, conversion, exchange or cancellation of the
Issuer’s outstanding Common Equity (other than any conveyance, transfer, sale
lease or other disposition of all or substantially all of the Issuer’s
properties and assets) and (B) pursuant to which holders of the Issuer’s Common
Equity immediately prior to the transaction own, directly or indirectly, in
substantially the same proportions vis-à-vis each other as before the
transaction, 50% or more of the total voting power of all shares of Common
Equity entitled to vote generally in elections of directors of the continuing or
surviving person immediately after the transaction;

(3) the Issuer’s shareholders approve any plan or proposal for the liquidation
or dissolution of the Issuer (other than in a transaction described in clause
(2) above); or

(4) ADSs (or other Common Equity or ADSs underlying the Notes based on which the
Notes are then exchangeable pursuant to the terms of this Note) cease to be
listed on any of The New York Stock Exchange, The NASDAQ Global Market, The
NASDAQ Global Select Market or The NASDAQ Capital Market (or any of their
respective successors);

provided, however, that in the case of a transaction or event described in
clause (1) or (2) above, if at least 90% of the consideration received or to be
received by holders of the ADSs (excluding cash payments for fractional ADSs and
cash payments made pursuant to dissenters’ appraisal rights) in the transaction
or transactions that would otherwise constitute a Fundamental Change consists of
Publicly Traded Securities, and as a result of such transaction or transactions,
the Notes become exchangeable based on such Publicly Traded Securities,
excluding cash payments for fractional ADSs and cash payments made pursuant to
dissenters’ appraisal rights (subject to settlement in accordance with
Section 7.3), such event shall not be a Fundamental Change and, for the
avoidance of doubt, an event that is not considered a Fundamental Change
pursuant to this proviso shall not be a Fundamental Change solely because such
event could also be described by clause (1) or (2) above.

“Fundamental Change Notice” has the meaning specified in Section 8.2(A).

“Fundamental Change Notice Date” has the meaning specified in Section 8.2(A).

“Fundamental Change Repurchase Date” has the meaning specified in
Section 8.1(C).

“Fundamental Change Repurchase Notice” has the meaning specified in
Section 8.5(A)(i).

“Fundamental Change Repurchase Price” has the meaning specified in
Section 8.1(B).

 

49



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, in each case, as in effect in the United States from time to time.

“Holder” means a Person in whose name a Note is registered in the Register.

“Interest Payment Date” means each January 15 and July 15 of each year,
beginning January 15, 2016.

“Issue Date” means the date the Notes are originally issued as set forth on the
face of the Note.

“Issuer” means the Person named as the “Issuer” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this instrument, and thereafter “Issuer” shall mean
such successor Person.

“Issuer’s Exchange Option” has the meaning specified in Section 7.9(A).

“Last Reported Sale Price” means, for the ADSs (or any other security for which
a Last Reported Sale Price must be determined), on any Trading Day, the closing
sale price per ADS (or such other security, as the case may be) or if no closing
sale price is reported, the average of the bid and ask prices or, if more than
one in either case, the average of the average bid and the average ask prices,
on that date as reported in composite transactions for the principal U.S.
securities exchange on which the ADSs (or such other security as the case may
be) are listed. If the ADSs (or such other security, as the case may be) are not
listed for trading on a U.S. national or regional securities exchange on the
relevant date, the “Last Reported Sale Price” of the ADSs (or such other
security, as the case may be) will be the last quoted bid price for the ADSs (or
such other security, as the case may be) in the over-the-counter market on the
relevant date as reported by The OTC Markets Group Inc. or a similar
organization. If the ADSs (or such other security, as the case may be) are not
so quoted, the “Last Reported Sale Price” will be the average of the mid-point
of the last bid and ask prices for the ADSs (or such other security, as the case
may be) on the relevant date from each of at least three nationally recognized
independent investment banking firms selected by the Issuer for this purpose. On
or after the occurrence of a reorganization event, the Last Reported Sale Price
of a Unit of Reference Property will be determined in accordance with this
definition or, if it cannot be so determined, then it will be determined by the
Board of Directors in a commercially reasonable manner and in accordance with
the procedures described in this Note.

“Legal Holiday” is a Saturday, a Sunday or other day on which the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.

“Liquidated Sum” has the meaning specified in Section 7.3(A).

“Make-Whole Fundamental Change” means any transaction or event that would
constitute a Fundamental Change pursuant to clause (1), clause (2) or clause
(4) of the definition thereof (determined after giving effect to any exceptions
or exclusions to such definition, but without regard to the proviso in clause
(2) of the definition thereof).

“Market Disruption Event” means, if the ADSs (or any other security for which a
Last Reported Sale Price must be determined) are listed for trading on The
NASDAQ Global Market or listed on another U.S. national or regional securities
exchange, the occurrence or existence during the one-half hour period ending on
the scheduled close of trading on any Trading Day for the ADSs (or such other
security, as the case may be) of any material suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant securities exchange or otherwise) in the ADSs (or such other security,
as the case may be) or in any options contracts or futures contracts relating to
the ADSs (or such other security, as the case may be).

“Maturity Date” means January 15, 2032.

 

50



--------------------------------------------------------------------------------

“Merger Event” has the meaning specified in Section 7.7(A).

“Notes” has the meaning specified in the first paragraph of this Note.

“Notice of Default” means written notice provided to the Issuer by the Holders
of not less than 25% in aggregate principal amount of Notes outstanding of a
Default by the Issuer, which notice must specify the Default, demand that it be
remedied and expressly state that such notice is a “Notice of Default.”

“Notice of Optional Redemption” shall have the meaning specified in
Section 5.2(A).

“Notice of Tax Redemption” shall have the meaning specified in Section 5.2(A).

“Notice of Tax Redemption Election” shall have the meaning specified in
Section 5.3(B).

“Officer’s Certificate” means a certificate signed by an Officer.

“Officer” or “officer” shall mean, the Chairman of the Board of Directors, the
Chief Executive Officer, the President, the Chief Financial Officer, a Vice
President (whether or not designated by a number or word or words added before
or after the title “Vice President”), the Secretary, any Assistant Secretary,
the Treasurer, any Assistant Treasurer, or any Director of the Issuer.

“Open of Business” means 9:00 a.m., New York City time.

“Opinion of Counsel” means a written opinion of counsel, who may be external or
in-house counsel for the Issuer.

“Optional Exchange Date” has the meaning specified in Section 7.9(C).

“Optional Exchange Notice” has the meaning specified in Section 7.9(C).

“Optional Exchange Notice Date” has the meaning specified in Section 7.9(C).

“Optional Exchange Trigger Period” has the meaning specified in Section 7.9(C).

“Optional Put” has the meaning specified in Section 8.3(A).

“Optional Put Company Notice” has the meaning specified in Section 8.3(C).

“Optional Put Notice” has the meaning specified in Section 8.3(B).

“Optional Redemption” has the meaning specified in Section 5.1(B).

“Optional Redemption Date” means, when used with respect to any Note to be
redeemed pursuant to an Optional Redemption , the date fixed for such redemption
pursuant to this Note.

“Optional Redemption Price” shall have the meaning specified in Section 5.1(B).

“Ordinary Shares” means ordinary shares of the Issuer, par value £0.50 per
share, at the date of this Note, subject to Section 7.7.

“outstanding” when used with reference to Notes, shall mean, as of any
particular time, all Notes, except:

 

  (1) Notes theretofore canceled by the Issuer;

 

51



--------------------------------------------------------------------------------

(2) Notes, or portions thereof, that have become due and payable and in respect
of which monies in the necessary amount shall have been deposited in trust with
any Paying Agent (if other than the Issuer) or shall have been set aside and
segregated in trust by the Issuer (if the Issuer shall act as its own Paying
Agent);

(3) Notes in lieu of which, or in substitution for which, other Notes shall have
been delivered pursuant to the terms of Section 2; and

(4) Notes exchanged pursuant to Section 7.

“Paying Agent” means any Person (including the Issuer) authorized by the Issuer
to pay the principal amount of, interest on, including Additional Interest, the
Redemption Price, the Additional Amounts, the Fundamental Change Purchase Price
or Repurchase Price of, any Notes on behalf of the Issuer. The Issuer shall
initially be the Paying Agent.

“Person” means any individual, corporation, partnership, private limited
company, joint venture, trust, unincorporated organization or government or any
agency or political subdivision thereof.

“principal amount” of a Note means the principal amount as set forth on the face
of the Note.

“Publicly Traded Securities” means shares of Capital Stock traded on The New
York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market
or The NASDAQ Capital Market (or their respective successors), or, with respect
to a transaction that otherwise would be a Fundamental Change, which will be so
traded when issued or exchanged in connection with such transaction.

“record date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Equity (or other
applicable security) have the right to receive any cash, securities or other
property or in which the Common Equity (or other applicable security) is
exchanged for or exchanged into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Equity (or
other applicable security) entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or a duly
authorized committee thereof, statute, contract or otherwise).

“Redemption Date” means the date fixed for Tax Redemption and/or Optional
Redemption, as the case may be, pursuant to this Note.

“Redemption Price” means the price fixed for Tax Redemption and/or Optional
Redemption, as the case may be, pursuant to this Note.

“Redemption Reference Date” means, for any exchange of Notes in connection with
a Tax Redemption, the date 30 days prior to the applicable Redemption Date.

“Redemption Reference Price” means, for any exchange of Notes in connection with
a Tax Redemption, the average of the Last Reported Sale Prices of the ADSs over
the ten consecutive VWAP Trading Day period ending on, and including, the
applicable Redemption Reference Date. The Board of Directors will make
appropriate adjustments, in its good faith determination, to account for any
adjustment to the Exchange Rate that becomes effective, or any event requiring
an adjustment to the Exchange Rate where the Ex-Date of the event occurs, during
such ten consecutive Trading Day period.

“Reference Property” has the meaning specified in Section 7.7.

“Register” and “Registrar” have the respective meanings specified in
Section 3.06.

“Regular Record Date” means, with respect to the payment of interest on the
Notes (including Additional Interest, if any) Close of Business on January 1 or
July 1, as the case may be, immediately preceding the relevant Interest Payment
Date.

 

52



--------------------------------------------------------------------------------

“Relevant Taxing Jurisdiction” has the meaning specified in Section 4.10.

“Reporting Default” has the meaning specified in Section 9.3(A).

“Repurchase Date” has the meaning specified in Section 8.3(A).

“Repurchase Price” has the meaning specified in Section 8.3(A).

“Resale Restriction Termination Date” means the later of (1) the Free Trade
Date, or such shorter period of time as permitted by Rule 144 or any successor
provision thereto, and (2) such other date, if any, as may be required by
applicable law.

“Restricted Note” has the meaning specified in Section 6.1.

“Restricted Stock” has the meaning specified in Section 6.2.

“Restricted Stock Legend” means a legend substantially in the form set forth in
Exhibit C hereto.

“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereto), as the same may be amended from time to time.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
primary U.S. national or regional securities exchange or market on which the
ADSs (or any other security for which a Last Reported Sale Price must be
determined) are listed or admitted for trading. If the ADSs (or such other
security, as the case may be) are not so listed or admitted for trading,
“Scheduled Trading Day” means a “Business Day.”

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Significant Subsidiary” shall have the meaning given to such term in Rule
1-02(w) of Regulation S-X under the Exchange Act as in effect on the Issue Date
of the Notes.

“Spin-Off” has the meaning specified in Section 7.5(C).

“Subsidiary” means, with respect to the Issuer, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) the
Issuer; (ii) the Issuer and one or more Subsidiaries of the Issuer; or (iii) one
or more Subsidiaries of the Issuer.

“Tax Redemption” shall have the meaning specified in Section 5.1(A).

“Tax Redemption Date” means, when used with respect to any Note to be redeemed
pursuant to a Tax Redemption, the date fixed for such Tax Redemption pursuant to
this Note.

“Tax Redemption Price” shall have the meaning specified in Section 5.1(A).

“Trading Day” means a Scheduled Trading Day on which (i) trading in the ADSs (or
any other security for which a Last Reported Sale Price must be determined)
generally occurs on The NASDAQ Global Market or, if the ADSs (or such other
security, as the case may be) are not then listed on The NASDAQ Global Market,
on the principal other U.S. national or regional securities exchange on which
the ADSs (or such other security, as the case may be) are then listed or, if the
ADSs (or such other security, as the case may be) are not then listed on a U.S.
national or regional securities exchange, on the principal other market on which
the ADSs (or such other security, as the case may be) are then traded, and
(ii) there is no Market Disruption Event. If the ADSs are not so listed or
traded, “Trading Day” means “Business Day.”

 

53



--------------------------------------------------------------------------------

“Transfer Taxes” shall have the meaning specified in Section 7.2(E).

“U.S.” means the United States of America.

“Unit of Reference Property” has the meaning set forth in Section 7.7(A).

“Valuation Period” has the meaning set forth in Section 7.5(C).

“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president.”

“VWAP Market Disruption Event” means (i) a failure by the primary U.S. national
or regional securities exchange or market on which the ADSs are listed or
admitted to trading to open for trading during its regular trading session or
(ii) the occurrence or existence, prior to 1:00 p.m., New York City time, on any
Scheduled Trading Day for the ADSs for more than a one half-hour period in the
aggregate during regular trading hours, of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant securities exchange or otherwise) in the ADSs or in any options
contracts or future contracts relating to the Ordinary Shares or the ADSs.

“VWAP Trading Day” means a day on which (i) there is no VWAP Market Disruption
Event and (ii) trading in the ADSs generally occurs on The NASDAQ Global Market
or, if the ADSs are not then listed on The NASDAQ Global Market, on the primary
other U.S. national or regional securities exchange on which the ADSs are then
listed or, if the ADSs are not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the ADSs are then
listed or admitted for trading. If the ADSs are not so listed or admitted for
trading, “VWAP Trading Day” means a “Business Day.”

 

54



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received                              (Please insert legal name of
registered Holder) hereby sell(s), assign(s) and transfer(s) unto
                             (Please insert legal name of assignee),
                             (Please insert Social Security or Taxpayer
Identification Number of assignee), the within Note, and hereby irrevocably
constitutes and appoints                              agent to transfer the said
Note on the books of the Issuer, with full power of substitution in the
premises.

In connection with any transfer of a Restricted Note occurring prior to the
Resale Restriction Termination Date, as defined such Restricted Note, the
undersigned confirms that such Restricted Note is being transferred:

 

  ¨ To Amarin Corporation plc or a subsidiary thereof; or

 

  ¨ Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended (the “Securities Act”);
or

 

  ¨ Pursuant to and in compliance with Rule 144 under the Securities Act, or any
other available exemption from the registration requirements of the Securities
Act.

TO BE COMPLETED BY PURCHASER IF THE THIRD BOX ABOVE IS CHECKED

The undersigned represents and warrants that it is purchasing this Restricted
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “Accredited
Investor” within the meaning of the Securities Act of 1933 and is aware that the
sale to it is being made in reliance on an exemption from registration of the
Securities Act of 1933.

 

Date:  ______________________    Signed:                                     
                                

If none of the foregoing boxes is checked, or if this Note is not a Restricted
Note, the Registrar shall not be obligated to register any of the Restricted
Notes in the name of any Person other than the registered Holder thereof unless
and until the conditions to any such transfer of registration set forth herein
and in Section 3 of the Note shall have been satisfied; provided, that if the
fourth box above is checked, the Issuer may require, prior to registering any
such transfer of the Notes, in its sole discretion, such legal opinions,
certifications and other information as the Issuer may reasonably request to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

 

Dated:                                                                      

 

 

Signature(s)

 

Signature Guarantee

Signature(s) must be guaranteed by an

“eligible guarantor institution” (banks, stock

brokers, savings and loan associations and

 

55



--------------------------------------------------------------------------------

credit unions) with membership in an

approved signature guarantee medallion

program pursuant to Securities and

Exchange Commission Rule 17Ad-15 if

Notes are to be delivered, other than to and

in the name of the registered holder.

NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

 

56



--------------------------------------------------------------------------------

EXCHANGE NOTICE

If you want to exchange this Note into ADSs of the Issuer, check the box:  ¨

To exchange only part of this Note, state the principal amount to be exchanged:

$                              

If you want the share certificate, if any, made out in another person’s name,
fill in the form below:

 

 

(Insert other person’s Social Security or Taxpayer Identification Number)

 

 

 

 

 

 

(Print or type other person’s name, address and zip code)

Signature Guarantee:                                                      

Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Registrar, which requirements include membership
or participation in the Securities Transfer Agent Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

57



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]

To: Amarin Corporation plc

2 Pembroke House

Upper Pembroke Street 28-32

Dublin 2, Ireland

Attention: VP of Finance

Facsimile: 908-719-3012

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Amarin Corporation plc (the “Issuer”) as to the occurrence of a
Fundamental Change with respect to the Issuer and specifying the Fundamental
Change Purchase Date, and requests and instructs the Issuer to pay to the
registered Holder hereof in accordance with the applicable provisions of this
Note, (1) the entire principal amount of this Note, or the portion thereof below
designated, and (2) if such Fundamental Change Purchase Date does not fall
during the period after a Regular Record Date and on or prior to the
corresponding Interest Payment Date, accrued and unpaid interest, if any,
thereon to, but excluding, such Fundamental Change Purchase Date.

The certificate numbers of the Notes to be repurchased are as set forth:
                                .

Dated:                                          

 

 

Signature(s)

 

Social Security or Other Taxpayer Identification Number Principal amount to be
repaid (if less than all): $        ,000

 

NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF OPTIONAL PUT NOTICE]

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Amarin Corporation plc (the “Issuer”) as to the occurrence of a
Repurchase Date and specifying the Repurchase Date, and requests and instructs
the Issuer to pay to the registered Holder hereof in accordance with the
applicable provisions of this Note, (1) the entire principal amount of this
Note, or the portion thereof below designated, and (2) if such Repurchase Date
does not fall during the period after a Regular Record Date and on or prior to
the corresponding Interest Payment Date, accrued and unpaid interest, if any,
thereon to, but excluding, such Repurchase Date.

The certificate numbers of the Notes to be repurchased are as set forth:
                                .

 

Dated:

 

Signature(s)

 

Social Security or Other Taxpayer Identification Number

Principal amount to be repaid (if less than all): $        ,000

NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

 

Signature Guarantee Signature(s) must be guaranteed by an “eligible guarantor
institution” (banks, stock brokers, savings and loan associations and credit
unions) with membership in an approved signature guarantee medallion program
pursuant to Securities and Exchange Commission Rule 17Ad-15 if Notes are to be
delivered, other than to and in the name of the registered holder.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF RESTRICTED STOCK LEGEND]

THE SALE OF THIS AMERICAN DEPOSITARY SHARE HAS NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE ‘‘SECURITIES ACT’’), AND,
ACCORDINGLY, THIS AMERICAN DEPOSITARY SHARE (AND ANY BENEFICIAL INTEREST HEREIN
OR THEREIN) MAY NOT BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR A
BENEFICIAL INTEREST HEREIN, THE ACQUIRER AGREES FOR THE BENEFIT OF THE ISSUER
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS
DEFINED BELOW), EXCEPT:

 

  (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF;

 

  (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR

 

  (D) UNDER ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (INCLUDING, IF AVAILABLE, THE EXEMPTIONS PROVIDED BY
REGULATION S AND RULE 144 UNDER THE SECURITIES ACT).

THE ‘‘RESALE RESTRICTION TERMINATION DATE’’ MEANS THE DATE THAT IS THE LATER OF:
(X) NOVEMBER 24, 2016; AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW. PRIOR TO ANY TRANSFER PURSUANT TO THE FOREGOING CLAUSE (2)(D),
THE ISSUER RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS THE ISSUER MAY REASONABLY REQUIRE AND MAY
RELY UPON TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF NOTICE OF TAX REDEMPTION ELECTION]

To: Amarin Corporation plc

2 Pembroke House

Upper Pembroke Street 28-32

Dublin 2, Ireland

Attention: [•]

Facsimile: [•]

The undersigned registered owner of this Note hereby elects to not have this
Note, or the portion hereof below designated, be subject to a Tax Redemption,
and any Notes representing any principal amount hereof not subject to such Tax
Redemption, be issued and delivered to the registered Holder hereof unless a
different name has been indicated below. If any portion of this Note not subject
to such Tax Redemption is to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto.

 

Dated:                                       

 

        

 

         Signature(s)   

 

         Signature Guarantee         

Signature(s) must be guaranteed by an

“eligible guarantor institution” (banks, stock

brokers, savings and loan associations and

credit unions) with membership in an

approved signature guarantee medallion

program pursuant to Securities and

Exchange Commission Rule 17Ad-15 if

Notes are to be delivered, other than to and

in the name of the registered holder.

Fill in for registration of Notes to

be delivered, other than to and in the name

of the registered holder:

 

 

         (Name)                  

 

         (Street Address)      

 

        

(City, State and Zip Code)

Please print name and address

               Principal amount not subject to Tax Redemption (if less than
all): $        ,000



--------------------------------------------------------------------------------

NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

 

 

  Social Security or Other Taxpayer Identification Number

 

 

62